Exhibit 10a

 

REVOLVING LOAN AGREEMENT

 

Dated as of September 29, 2003

 

By And Among

 

BROWN & BROWN, INC.

 

and

 

SUNTRUST BANK

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; CONSTRUCTION

   1

Section 1.1 Definitions

   1

Section 1.2 Accounting Terms and Determination

   10

Section 1.3 Other Definitional Terms

   10

Section 1.4 Exhibits and Schedules

   10

ARTICLE II REVOLVING LOANS

   11

Section 2.1 Commitment: Use of Proceeds

   11

Section 2.2 Notes; Repayment of Principal

   11

Section 2.3 Payment of Interest

   12

Section 2.4 This Section Is Not Applicable

   12

Section 2.5 Reduction of Revolving Loan Commitments

   12

Section 2.6 Swingline Commitment

   12

Section 2.7 Procedure for Swingline Advance; Etc.

   13

Section 2.8 Swingline Notes; Repayment of Principal and Interest

   13

Section 2.9 Letters of Credit

   13

ARTICLE III This Article is not applicable

   14

ARTICLE IV GENERAL LOAN TERMS

   14

Section 4.1 Funding Notices

   14

Section 4.2 Disbursement of Funds

   15

Section 4.3 Interest; Default, Payment and Determination

   15

Section 4.4 Interest Periods

   15

Section 4.5 Fees

   15

Section 4.6 Voluntary Prepayments of Borrowings

   16

Section 4.7 Payments, etc.

   16

Section 4.8 LIBOR Rate Not Ascertainable, Etc.

   17

Section 4.9 Illegality

   17

Section 4.10 Increased Costs

   18

Section 4.11 Payments on SunTrust Term Loan From Sale of Assets

   19

Section 4.12 Funding Losses

   19

Section 4.13 Assumptions Concerning Funding of Eurodollar Advances

   19

Section 4.14 This Section is not applicable

   19

Section 4.15 This Section is not applicable

   19

Section 4.16 Capital Adequacy

   19

Section 4.17 Benefits to Guarantors

   20

Section 4.18 Limitation on Certain Payment Obligations

   20

Section 4.19 Change from One Type of Borrowing to Another

   20

ARTICLE V CONDITIONS TO BORROWINGS

   20

Section 5.1 Conditions Precedent to Initial Loans

   20

Section 5.2 Conditions to All Loans

   22

Section 5.3 Certification For Each Borrowing

   23

ARTICLE VI REPRESENTATIONS AND WARRANTIES

   23

Section 6.1 Organization and Qualification

   23

Section 6.2 Corporate Authority

   23

Section 6.3 Borrower Financial Statements

   23

Section 6.4 Tax Returns

   23

Section 6.5 Actions Pending

   24

Section 6.6 Representations; No Defaults

   24

 

i



--------------------------------------------------------------------------------

Section 6.7 Title to Properties

   24

Section 6.8 Enforceability of Agreement

   24

Section 6.9 Consent

   24

Section 6.10 Use of Proceeds; Federal Reserve Regulations

   24

Section 6.11 ERISA

   24

Section 6.12 Subsidiaries

   25

Section 6.13 Outstanding Indebtedness

   25

Section 6.14 Conflicting Agreements

   25

Section 6.15 Pollution and Other Regulations

   25

Section 6.16 Possession of Franchises, Licenses, Etc.

   26

Section 6.17 Patents, Etc.

   26

Section 6.18 Governmental Consent

   26

Section 6.19 Disclosure

   27

Section 6.20 Insurance Coverage

   27

Section 6.21 Labor Matters

   27

Section 6.22 Intercompany Loans; Dividends

   27

Section 6.23 Burdensome Restrictions

   27

Section 6.24 Solvency

   27

Section 6.25 Guarantors - Income Requirement

   27

Section 6.26 SEC Compliance and Filings

   27

Section 6.27 Capital Stock of Borrower and Related Matters

   28

Section 6.28 Places of Business

   28

ARTICLE VII AFFIRMATIVE COVENANTS

   28

Section 7.1 Corporate Existence, Etc.

   28

Section 7.2 Compliance with Laws, Etc.

   28

Section 7.3 Payment of Taxes and Claims, Etc.

   28

Section 7.4 Keeping of Books

   28

Section 7.5 Visitation, Inspection, Etc.

   29

Section 7.6 Insurance; Maintenance of Properties

   29

Section 7.7 Reporting Covenants

   29

Section 7.8 Maintain the Following Financial Covenants

   32

Section 7.9 Notices Under Certain Other Indebtedness

   32

Section 7.10 Additional Guarantors

   32

Section 7.11 Ownership of Guarantors

   33

ARTICLE VIII NEGATIVE COVENANTS

   33

Section 8.1 Indebtedness

   33

Section 8.2 Liens

   33

Section 8.3 Sales. Etc.

   34

Section 8.4 Mergers, Acquisitions, Etc.

   34

Section 8.5 Investments, Loans. Etc.

   34

Section 8.6 Sale and Leaseback Transactions

   35

Section 8.7 Transactions with Affiliates

   35

Section 8.8 Optional Prepayments

   36

Section 8.9 Changes in Business

   36

Section 8.10 ERISA

   36

Section 8.11 Additional Negative Pledges

   36

Section 8.12 Limitation on Payment Restrictions Affecting Consolidated Companies

   36

Section 8.13 Actions Under Certain Documents

   36

Section 8.14 Financial Statements; Fiscal Year

   36

Section 8.15 Change of Management

   36

Section 8.16 Change of Control

   37

Section 8.17 Guaranties

   37

Section 8.18 Changes in Debt Instruments

   37

Section 8.19 This section is not applicable

   37

 

ii



--------------------------------------------------------------------------------

Section 8.20 No Issuance of Capital Stock

   37

Section 8.21 No Payments on Subordinated Debt

   37

Section 8.22 Insurance Business

   37

ARTICLE IX EVENTS OF DEFAULT

   37

Section 9.1 Payments

   37

Section 9.2 Covenants Without Notice

   37

Section 9.3 Other Covenants

   38

Section 9.4 Representations

   38

Section 9.5 Non-Payments of Other Indebtedness

   38

Section 9.6 Defaults Under Other Agreements

   38

Section 9.7 Bankruptcy

   38

Section 9.8 ERISA

   38

Section 9.9 Money Judgment

   39

Section 9.10 Ownership of Credit Parties and Pledged Entities

   39

Section 9.11 Change in Control of Borrower

   39

Section 9.12 Default Under Other Credit Documents

   39

Section 9.13 This Section is not applicable

   39

Section 9.14 Attachments

   39

Section 9.15 Default Under Subordinated Loan Documents

   39

Section 9.16 Material Adverse Effect

   39

ARTICLE X This Article is not applicable.

   40

ARTICLE XI MISCELLANEOUS

   40

Section 11.1 Notices

   40

Section 11.2 Amendments, Etc.

   40

Section 11.3 No Waiver; Remedies Cumulative

   40

Section 11.4 Payment of Expenses, Etc.

   40

Section 11.5 Right of Set-Off

   42

Section 11.6 Benefit of Agreement

   42

Section 11.7 Governing Law; Submission to Jurisdiction

   43

Section 11.8 Independent Nature of Lender’s Rights

   44

Section 11.9 Counterparts

   44

Section 11.10 Effectiveness; Survival

   44

Section 11.11 Severability

   44

Section 11.12 Independence of Covenants

   45

Section 11.13 Change in Accounting Principles, Fiscal Year or Tax Laws

   45

Section 11.14 Headlines Descriptive; Entire Arrangement

   45

Section 11.15 Time is of the Essence

   45

Section 11.16 Usury

   45

Section 11.17 Construction

   45

Section 11.18 No Incorporation into Note

   45

Section 11.19 Amendment and Restatement of Initial Loan Agreement

   45

Section 11.20 Entire Agreement

   45

 

SCHEDULES

 

Schedule 6.1

 

Organization and Ownership of Material Subsidiaries

Schedule 6.4

 

Tax Filings and Payments

Schedule 6.5

 

Certain Pending and Threatened Litigation

Schedule 6.7

 

Liens on Borrower Assets

Schedule 6.11

 

Employee Benefit Matters

Schedule 6.13

 

Outstanding Debt and Defaults

Schedule 6.14

 

Conflicting Agreements

Schedule 6.15(a)

 

Environmental Compliance

 

iii



--------------------------------------------------------------------------------

Schedule 6.15(b)

   Environmental Notices

Schedule 6.15(c)

  

Environmental Permits

Schedule 6.17

  

Patent, Trademark, License, and Other Intellectual Property Matters

Schedule 6.21

  

Labor and Employment Matters

Schedule 6.22

  

Intercompany Loans

Schedule 6.23

  

Burdensome Restrictions

Schedule 6.28(a)

  

Places of Business

Schedule 6.28(b)

  

Materials Places of Business

Schedule 8.1(b)

  

Existing Indebtedness

Schedule 8.2

  

Existing Liens

Schedule 8.5

  

Permitted Investments

Schedule 9.11

  

Permitted Stockholders

 

 

iv



--------------------------------------------------------------------------------

REVOLVING LOAN AGREEMENT

 

THIS REVOLVING LOAN AGREEMENT, dated as of September 29, 2003 (the “Agreement”),
is made and entered into by and between BROWN & BROWN, INC., a Florida
corporation (the “Borrower”), and SUNTRUST BANK, a Georgia corporation (the
“Lender”).

 

WITNESSETH:

 

WHEREAS, the Borrower desires to obtain from the Lender a revolving loan up to
the maximum amount of $75,000,000.

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1 Definitions. As used in this Agreement, and in any instrument,
certificate, document or report delivered pursuant thereto, the following terms
shall have the following meanings (to be equally applicable to both the singular
and plural forms of the term defined):

 

“Advance” shall mean any principal amount advanced and remaining outstanding at
any time under the Revolving Loan, which Advance shall be made or outstanding as
a Base Rate Advance or a Eurodollar Advance or a Swingline Advance, as the case
may be.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person, whether
through the ownership of voting securities, by contract or otherwise. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by”, and “under common control with”) as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person.

 

“Agreement” shall mean this Revolving Loan Agreement, as originally executed and
as it may be from time to time supplemented, amended, restated, renewed or
extended and in effect.

 

“Applicable Margin” shall mean the percentage designated below based on the
Borrower’s Funded Debt to EBITDA Ratio, measured quarterly on a rolling four (4)
quarters basis:

 

     Total Funded Debt to EBITDA


--------------------------------------------------------------------------------

       Level I


--------------------------------------------------------------------------------

    Level II


--------------------------------------------------------------------------------

    Level III


--------------------------------------------------------------------------------

    Level IV


--------------------------------------------------------------------------------

 

Facility Pricing

  

<1.00

 

  ³ 1.00 & <1.50     ³ 1.50 & <2.00     ³2.00  

Eurodollar Advances

   0.750 %     1.125 %     1.375 %   1.625 %

Availability Fee

   0.175 %     0.200 %     0.225 %   0.250 %

Base Rate Advances

   0.000 %     0.000 %     0.000 %   0.125 %

 

provided, however, that adjustments, if any, to the Applicable Margin based on
changes in the Ratio set forth above shall be made and become effective on the
first day of the second fiscal quarter after the Statement Date, provided,
further, however, for the period from the Closing Date through December 31,
2003, the Applicable Margin shall be based on Level I set forth above.

 

“Asset Value” shall mean, with respect to any property or asset of any
Consolidated Company as of any particular date, an amount equal to the greater
of (a) the then book value of such property or asset as established in

 



--------------------------------------------------------------------------------

accordance with GAAP, and (b) the then fair market value of such property or
asset as determined in good faith by the board of directors of such Consolidated
Company.

 

“Availability Fee” shall mean a per annum fee based upon the unused portion of
the Revolving Loan Commitment of the Lender. Such fee shall be based upon the
Borrower’s Funded Debt to EBITDA Ratio as set forth in the chart under
“Applicable Margin”, which Fee is to be based (calculated on an actual/365 day
year) on the average daily unused portion of the Revolving Loan Commitment, and
shall be payable to the Lender quarterly in arrears on the last calendar day of
each fiscal quarter of Borrower and on the Maturity Date. For the purposes of
determining the Availability Fee, all outstanding Letters of Credit will be
deemed to be at that time outstanding Revolving Loans.

 

“Bankruptcy Code” shall mean The Bankruptcy Code of 1978, as amended and in
effect from time to time (11 U.S.C. §§101 et seq.).

 

“Base Advance Rate” shall mean, with respect to a Base Rate Advance, the rate
obtained by adding (a) the Base Rate, plus (b) the Applicable Margin for a Base
Rate Advance.

 

“Base Rate” shall mean the rate which the Lender designates from time to time to
be its prime lending rate, as in effect from time to time. The Lender’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate charged to its customers; the Lender may make commercial loans or
other loans at rates of interest at, above or below the Lender’s prime lending
rate.

 

“Base Rate Advance” shall mean an Advance bearing interest based on the Base
Rate.

 

“Base Rate Loan” shall mean a Loan which bears interest at the Base Advance
Rate.

 

“Book of Business Sales” shall mean the sale by a Consolidated Company in the
ordinary course of business of a book of business, either by the sale of assets
or Capital Stock, which may include the sale of what is characterized as its
profit center operations (i.e. office) that are made from time to time and are
consistent with past practice, and where the value is less than $10,000,000.

 

“Borrowing” shall mean the making of a Loan, the extension of an Advance, or the
conversion of a Loan of one Type into a Loan of another Type.

 

“Business Day” shall mean, with respect to Eurodollar Advances, any day other
than a day on which commercial banks are closed or required to be closed for
domestic and international business, including dealings in Dollar deposits on
the London Interbank Market, and with respect to all other Loans and matters,
any day other than Saturday, Sunday and a day on which commercial banks are
required to be closed for business in Orlando, Florida.

 

“Capital” shall mean the sum of (a) Funded Debt plus (b) Consolidated Net Worth
of the Consolidated Companies.

 

“Capitalized Lease Obligations” shall mean all lease obligations which have been
or are required to be, in accordance with GAAP, capitalized on the books of the
lessee.

 

“Capital Stock” of any Person shall mean any shares, equity or profits
interests, participations or other equivalents (however designated) of capital
stock and any rights, warrants or options, or other securities convertible into
or exercisable or exchangeable for any such shares, equity or profits interest,
participations or other equivalents, directly or indirectly (or any equivalent
ownership interest, in the case of a Person which is not a corporation).

 

“CERCLA” has the meaning set forth in Section 6.15(a) of this Agreement.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

2



--------------------------------------------------------------------------------

“Consolidated Companies” shall mean, collectively, Borrower and all of its
Subsidiaries.

 

“Consolidated EBIT” shall mean, for any fiscal period of the Borrower, an amount
equal to the sum of (a) the Consolidated Net Income (Loss), plus (b) to the
extent deducted in determining Consolidated Net Income (Loss), (i) provisions
for taxes based on income, and (ii) Consolidated Interest Expense, for the
Consolidated Companies, less (c) gains on sales of assets (excluding sales in
the ordinary course of business, which would include Book Of Business Sales) and
other extraordinary gains and other one-time non-cash gains, all as determined
in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any fiscal period of the Borrower, an
amount equal to the sum of (a) the Consolidated EBIT, plus (b)(i) depreciation
and (ii) amortization of the Consolidated Companies, plus (c) non-cash charges
to the extent deducted in determining Consolidated Net Income, plus (d) all
non-cash stock grant compensation all as determined for the Consolidated
Companies in accordance with GAAP.

 

“Consolidated Net Income (Loss)” shall mean, for any fiscal period of Borrower,
the net income (or loss) of the Consolidated Companies on a consolidated basis
for such period (taken as a single accounting period) determined in accordance
with GAAP; provided that there shall be excluded therefrom: (a) any items of
gain or loss, together with any related provision for taxes, which were included
in determining such consolidated net income and were not realized in the
ordinary course of business or the result of a sale of assets other than in the
ordinary course of business; and (b) the income (or loss) of any Person accrued
prior to the date such Person becomes a Subsidiary of Borrower or (in the case
of a Person other than a Subsidiary) is merged into or consolidated with any
Consolidated Company, or such Person’s assets are acquired by any Consolidated
Company.

 

“Consolidated Net Worth” shall mean as of the date of determination, the
Borrower’s Shareholders’ Equity as determined in accordance with GAAP.

 

“Consolidated Subsidiary” shall mean, as at any particular time, any corporation
included as a Consolidated Subsidiary of Borrower in Borrower’s most recent
financial statements furnished to its stockholders and certified by Borrower’s
independent public accountants.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.

 

“Contribution Agreement” means that certain Contribution Agreement by and among
the Guarantors, in form acceptable to the Lender.

 

“Credit Documents” shall mean, collectively, this Agreement, the Note, the
Guaranty Agreement, and the Contribution Agreement.

 

“Credit Parties” shall mean, collectively, each of Borrower, the Guarantors, and
every other Person who from time to time executes a Credit Document with respect
to all or any portion of the Obligations.

 

“Default” shall mean any condition or event which, with notice or lapse of time
or both, would constitute an Event of Default.

 

“Default Rate” shall mean the rate of interest set forth in Section 4.3 hereof.

 

“Dollar” and “U.S. Dollar” and the sign “$” shall mean lawful money of the
United States of America.

 

“Earnout Payments” shall mean, in connection with an acquisition of the business
by a Consolidated Company, any payments agreed to be made to the sellers in said
acquisition as a part of the purchase price, and which payments are based upon
certain performance or other standards relating to the business which has been
acquired.

 

3



--------------------------------------------------------------------------------

“EBITDA” shall mean Consolidated EBITDA.

 

“Environmental Laws” shall mean all federal, state, local and foreign statutes
and codes or regulations, rules or ordinances issued, promulgated, or approved
thereunder, now or hereafter in effect (including, without limitation, those
with respect to asbestos or asbestos containing material or exposure to asbestos
or asbestos containing material), relating to pollution or protection of the
environment and relating to public health and safety, relating to (a) emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals or industrial toxic or hazardous constituents, substances or wastes,
including without limitation, any Hazardous Substance, petroleum including crude
oil or any fraction thereof, any petroleum product or other waste, chemicals or
substances regulated by any Environmental Law into the environment (including
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata), (b) the manufacture, processing, distribution, use,
generation, treatment, storage, disposal, transport or handling of any Hazardous
Substance, petroleum including crude oil or any fraction thereof, any petroleum
product or other waste, chemicals or substances regulated by any Environmental
Law, or (c) underground storage tanks and related piping, and emissions,
discharges and releases or threatened releases therefrom, such Environmental
Laws to include, without limitation, (i) the Clean Air Act (42 U.S.C. §7401 et
seq.), (ii) the Clean Water Act (33 U.S.C. §1251 et seq.), (iii) the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), (iv) the Toxic
Substances Control Act (15 U.S.C. §2601 et seq.) and (v) the Comprehensive
Environmental Response Compensation and Liability Act, as amended by the
Superfund Amendments and Reauthorization Act (42 U.S.C. §9601 et seq.).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.

 

“ERISA Affiliate” shall mean, with respect to any Person, each trade or business
(whether or not incorporated) which is a member of a group of which that Person
is a member and which is either within a controlled group of corporations or
under common control within the meaning of the regulations promulgated under
Section 414 of the Code and the regulations promulgated thereunder.

 

“Eurodollar Advance” shall mean an Advance bearing interest based on LIBOR.

 

“Event of Default” shall have the meaning set forth in Article IX hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute thereto.

 

“Executive Officer” shall mean with respect to any Person (other than a
Guarantor), the Chief Executive Officer, the President, any Vice President,
Chief Financial Officer, Treasurer, Secretary and any Person holding comparable
offices or duties, and with respect to a Guarantor, the President, any Vice
President or the Treasurer.

 

“Facility” or “Facilities” shall mean the Revolving Loan Commitment and
Revolving Loans, as the context may indicate.

 

“Funded Debt” shall mean all Indebtedness for money borrowed, Indebtedness
evidenced or secured by purchase money liens, Capitalized Lease Obligations,
conditional sales contracts and similar title retention debt instruments
(regardless of when such Indebtedness matures). The calculation of Funded Debt
shall include (without duplication) (a) all Funded Debt of the Consolidated
Companies (including all Swingline Advances), (b) all Funded Debt of other
Persons, other than Subsidiaries, which has been Guaranteed by a Consolidated
Company, which is supported by a letter of credit issued for the account of a
Consolidated Company, or as to which and to the extent a Consolidated Company or
its assets have otherwise become liable for payment thereof, (c) all
Indebtedness for money borrowed by the Consolidated Companies pursuant to lines
of credit or revolving credit facilities (regardless of the term thereof), and
(d) all Subordinated Debt.

 

“Funded Debt to EBITDA Ratio” shall mean as of the applicable date, the ratio of
(a) Funded Debt to (b) Consolidated EBITDA for the Consolidated Companies, on a
consolidated basis.

 

4



--------------------------------------------------------------------------------

“Funded Debt to Cash Flow Ratio” shall mean as of the applicable date, the ratio
of (a) Funded Debt to (b) (i) Consolidated Net Income (Loss) plus (ii)
depreciation and amortization, for the Consolidated Companies, on a consolidated
basis.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as may be approved by a significant
segment of the accounting profession, which are applicable to the circumstances
as of the date of determination.

 

“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any manner
including, without limitation, any obligation or arrangement of such Person: (a)
to purchase or repurchase any such primary obligation; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation, or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency or any balance sheet condition of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (d) to
indemnify the owner of such primary obligation against loss in respect thereof;
(e) by which and to the extent said Person or its assets have otherwise become
liable for payment of any such primary obligation; or (f) supporting a letter of
credit issued for the account of said primary obligor.

 

“Guarantors” shall mean, collectively, all present and future Material
Subsidiaries, and their respective successors and permitted assigns.

 

“Guaranty” shall mean any contractual obligation, contingent or otherwise, of a
Person with respect to any Indebtedness or other obligation or liability of
another Person, including without limitation, any such Indebtedness, obligation
or liability directly or indirectly guaranteed, endorsed, co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including contractual obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase,
or otherwise acquire such Indebtedness, obligation or liability or any security
therefor, or any agreement to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition, or to make any payment other than for value received. The
amount of any Guaranty shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect to which said Guaranty
is made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

 

“Guaranty Agreements” shall mean, collectively, the Guaranty Agreement executed
by each of the Guarantors from time to time in favor of the Lender in the form
reasonably acceptable to Lender as the same may be amended, restated or
supplemented from time to time.

 

“Hazardous Materials” shall mean oil, petroleum or chemical liquids or solids,
liquid or gaseous products, asbestos, or any other hazardous waste or Hazardous
Substances, including, without limitation, hazardous medical waste or any other
substance described in any Hazardous Materials Law.

 

“Hazardous Materials Law” shall mean the Comprehensive Environmental Response
Compensation and Liability Act as amended by the Superfund Amendments and
Reauthorization Act, 42 U.S.C. §9601, the Resource Conservation and Recovery
Act, 42 U.S.C. §6901, the state hazardous waste laws, as such laws may from time
to time be in effect, and related regulations, and all similar laws and
regulations.

 

“Hazardous Substances” has the meaning assigned to that term in CERCLA.

 

“Indebtedness” of any Person shall mean, without duplication: (a) all
obligations of such Person which in accordance with GAAP would be shown on the
balance sheet of such Person as a liability (including, without

 

5



--------------------------------------------------------------------------------

limitation, obligations for borrowed money and for the deferred purchase price
of property or services, obligations evidenced by bonds, debentures, notes or
other similar instruments, and contingent reimbursement obligations under
undrawn letters of credit); (b) all Capitalized Lease Obligations; (c) all
Guaranteed Indebtedness of such Person; (d) Indebtedness of others secured by
any Lien upon property owned by such Person, whether or not assumed; and (e)
obligations or other liabilities under currency contracts, interest rate hedging
contracts, or similar agreements or combinations thereof. Earnout Payments shall
not be considered Indebtedness.

 

“Intangible Assets” shall mean those assets of the Consolidated Companies which
are (a) deferred assets, other than prepaid insurance and prepaid taxes; (b)
patents, copyrights, trademarks, trade names, franchises, good will,
experimental expenses and other similar assets which would be classified as
“intangible assets” under GAAP; and (c) treasury stock.

 

“Intercompany Credit Documents” shall mean, collectively, the promissory notes
and all related loan, subordination, and other agreements, to the extent that
they exist, relating in any manner to the Intercompany Loans.

 

“Intercompany Loans” shall mean, collectively, (a) the loans more particularly
described on Schedule 6.22, and (b) those loans or other extensions of credit
from time to time made by any Consolidated Company to another Consolidated
Company satisfying the terms and conditions set forth in Section 8.1(e) or as
may otherwise be approved in writing by the Lender.

 

“Interest Period” shall mean with respect to Eurodollar Advances, the period of
1, 2, or 3 months selected by the Borrower under Section 4.4 hereof.

 

“Investment” shall mean, when used with respect to any Person, any direct or
indirect advance, loan or other extension of credit (other than the creation of
receivables in the ordinary course of business) or capital contribution by such
Person (by means of transfers of property to others or payments for property or
services for the account or use of others, or otherwise) to any Person, or any
direct or indirect purchase or other acquisition by such Person of, or of a
beneficial interest in, capital stock, partnership interests, bonds, notes,
debentures or other securities issued by any other Person.

 

“LC Commitment” shall mean that portion of the Revolving Loan Commitment that
may be used by the Credit Parties for the issuance of Letters of Credit under
this Facility in an aggregate face amount not to exceed the smaller of (a)
$5,000,000, or (b) that the difference at any time between (i) the total
Revolving Loan Commitment, and (ii) the total amount outstanding at that time of
all (y) Revolving Loans, and (z) Swingline Loans. The LC Commitment shall be a
“sublimit” for the total Revolving Loan Commitment.

 

“LC Disbursement” shall mean a draft paid by the Lender pursuant to a Letter of
Credit and any taxes, fees, charges, or other costs or expenses incurred by the
Lender in connection with such payments.

 

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Credit Parties at such time.

 

“Lender” or “Lender” shall mean SunTrust Bank and each assignee thereof, if any.

 

“Lending Office” shall mean for the Lender the office the Lender may designate
in writing from time to time to Borrower and the Lender with respect to each
Type of Loan.

 

“Letter of Credit” shall mean any Standby Letters of Credit or Trade Letters of
Credit issued pursuant to Section 2.9 by Lender for the account of the Borrower
or any Guarantor under the LC Commitment.

 

6



--------------------------------------------------------------------------------

“Letter of Credit Margin Fee” shall mean the fee to be paid by the Borrower from
time to time based on the outstanding Letters of Credit pursuant to Section
4.5(c) hereof.

 

“LIBOR” shall mean, for any Interest Period, the offered rates for deposits in
U.S. Dollars for a period comparable to the Interest Period appearing on the
Reuters Screen LIBOR Page as of 11:00 a.m., (London, England time), on the day
that is two (2) Business Days prior to the first day of the Interest Period. If
two (2) or more of such rates appear on the Reuters Screen LIBOR Page, the rate
for that Interest Period will be the arithmetic mean of such rates, rounded, if
necessary, to the next higher 1/16 of 1.0%; and in either case as such rates may
be adjusted for any applicable reserve requirements. If the foregoing rate is
unavailable from the Reuters Screen for any reason, then such rate shall be
determined by the Lender from Telerate Page 3750 or, if such rate is also
unavailable on such service, then on any other interest rate reporting service
of recognized standing designated in writing by the Lender to Borrower and the
Lender; in any such case rounded, if necessary, to the next higher 1/16 of 1.0%,
if the rate is not such a multiple.

 

“LIBOR Advance Rate” shall mean, with respect to each Interest Period for a
Eurodollar Advance, the rate obtained by adding (a) LIBOR for such Interest
Period plus (b) the Applicable Margin for a Eurodollar Advance.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind or description and shall include, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, any capitalized lease in the nature thereof including any
lease or similar arrangement with a public authority executed in connection with
the issuance of industrial development revenue bonds or pollution control
revenue bonds, and the filing of or agreement to give any financing statement
under the Uniform Commercial Code of any jurisdiction.

 

“Loan” or “Loans” shall mean, collectively, the Revolving Loans.

 

“Margin Regulations” shall mean Regulation G, Regulation T, Regulation U and
Regulation X of the Board of Governors of the Federal Reserve System, as the
same may be in effect from time to time.

 

“Material Assets” shall mean any assets which are material to the operations of
the Consolidated Companies such as, but not limited to, trademarks, contractual
rights, real estate, etc.

 

“Material Place of Business” shall mean the Places of business set forth in
Schedule 6.28(b) hereto and any other or new Place of Business which is either
(a) owned by a Consolidated Company, or (b) leased by a Consolidated Company, at
which the Consolidated Company has at said location tangible personal property
which is material to the operations of that Consolidated Company.

 

“Material Subsidiary” shall mean (a) each Subsidiary designated as such in
Schedule 6.1 hereto, and (b) each other Wholly Owned Subsidiary of Borrower, now
existing or hereinafter established or acquired, that at any time prior to the
Maturity Date, has either (i) at an annualized basis, net income which generates
one and one-half percent (1.5%) or more of the Consolidated Net Income;
provided, however, if the aggregate net income of the Borrower and its Material
Subsidiaries is at any time less than eighty-five percent (85%) of Consolidated
Net Income, then the one and one-half percent (1.5%) trigger set forth herein
will be reduced to such a figure so that the aggregate net income of the
Borrower and its Material Subsidiaries (based on said reduced trigger amount) is
not less than eighty-five percent (85%) of the Consolidated Net Income of the
Borrower, or (ii) any Material Assets.

 

“Materially Adverse Effect” shall mean the occurrence of an event which could
reasonably be expected to cause a materially adverse change in (a) the business,
results of operations, financial condition, assets or prospects of the
Consolidated Companies, taken as a whole, (b) the ability of the Borrower to
perform its obligations under this Agreement, or (c) the ability of the Credit
Parties (taken as a whole) to perform their respective obligations under the
Credit Documents.

 

7



--------------------------------------------------------------------------------

“Maturity Date” shall mean the earlier of (a) September 30, 2008, and (b) the
date on which all amounts outstanding under this Agreement have been declared or
have automatically become due and payable pursuant to the provisions of Article
IX hereof.

 

“Multi-Employer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Note” shall mean, individually or collectively, as the context may require, the
Revolving Credit Note either as originally executed and as the same may be from
time to time supplemented, modified, amended, renewed or extended.

 

“Notice of Borrowing” shall have the meaning provided in Section 4.1 hereof, the
form of which is reasonably acceptable to Lender.

 

“Notice of Conversion/Continuation” shall have the meaning provided in Section
4.1 hereof, the form of which is reasonably acceptable to Lender.

 

“Obligations” shall mean all amounts owing to the Lender pursuant to the terms
of this Agreement or any other Credit Document, including without limitation,
all Loans (including all principal and interest payments due thereunder), fees
(including reasonable attorneys’ fees as permitted under any Credit Document),
expenses, indemnification and reimbursement payments (including any
reimbursement obligation with respect to any letter of credit, if drawn upon
after any Event of Default which has occurred and is continuing), indebtedness,
liabilities, and obligations of the Credit Parties, direct or indirect, absolute
or contingent, liquidated or unliquidated, now existing or hereafter arising,
together with all renewals, extensions, modifications or refinancings thereof.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, and any successor
thereto.

 

“Permitted Acquisitions” shall mean the acquisition, by merger, consolidation,
purchase or otherwise, by any Consolidated Company of any Person where
substantially all the assets or stock of said Person who is not affiliated with
the Borrower are purchased, to the extent after giving effect to said
acquisition, no Event of Default will occur or be continuing and either (i) the
Funded Debt to Consolidated EBITDA Ratio will not be greater than 2.0:1; or (ii)
the Funded Debt to Consolidated EBITDA Ratio will be greater than 2.0:1, then,
in that event, only to the extent the aggregate value of said acquisitions after
said 2.0:1 Ratio is met is not greater than $75,000,000.

 

“Permitted Liens” shall mean those Liens expressly permitted by Section 8.2
hereof.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, trust, unincorporated association, government or any department or
agency thereof, and any other entity whatsoever.

 

“Places of Business” shall mean those locations owned or leased by any
Consolidated Company or at which any assets of any Consolidated Company are
located, as set forth in Schedule 6.28(a) hereto.

 

“Plan” shall mean any employee benefit plan, program, arrangement, practice or
contract, maintained by or on behalf of the Borrower or an ERISA Affiliate,
which provides benefits or compensation to or on behalf of employees or former
employees, whether formal or informal, whether or not written, including but not
limited to, the following types of plans:

 

(a) Executive Arrangements - any bonus, incentive compensation, stock option,
deferred compensation, commission, severance, “golden parachute”, “rabbi trust”,
or other executive compensation plan, program, contract, arrangement or
practice;

 

(b) ERISA Plans - any “employee benefit plan” defined in Section 3(3) of ERISA,
including, but not limited to, any defined benefit pension plan, profit sharing
plan, money purchase pension plan, savings or thrift plan, stock bonus plan,
employee stock ownership plan, Multi-Employer Plan, or any plan, fund, program,
arrangement or practice providing for medical (including post-retirement
medical), hospitalization, accident, sickness, disability, or life insurance
benefits; and

 

8



--------------------------------------------------------------------------------

(c) Other Employee Fringe Benefits - any stock purchase, vacation, scholarship,
day care, prepaid legal services, severance pay or other fringe benefit plan,
program, arrangement, contract or practice.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Reuters Screen” shall mean, when used in connection with any designated page
and LIBOR, the display page so designated on the Reuters Monitor Money Rates
Service (or such other page as may replace that page on that service for the
purpose of displaying rates comparable to LIBOR).

 

“Revolving Loans” shall mean, collectively, the revolving credit loans made to
Borrower by the Lender pursuant to Section 2.1 hereof, and the Swingline Loans
made to Borrower by the Lender pursuant to Section 2.6, hereof.

 

“Revolving Loan Commitment” shall mean the amount of $75,000,000 as the same may
be decreased from time to time as a result of any reduction thereof pursuant to
Section 2.5 hereof, or any amendment thereof pursuant to Section 11.2 hereof.
The LC Commitment and the Swingline Commitment shall be deemed to be sublimits
under this Revolving Loan Commitment.

 

“Shareholders’ Equity” shall mean, with respect to any Person as at any date of
determination, the shareholders’ equity of such Person, determined on a
consolidated basis in conformity with GAAP.

 

“Statement Date” shall mean the last day of the fiscal quarter of Borrower to
which the quarterly financial statements relate as delivered from time to time
by the Borrower under Section 7.7(b) hereof.

 

“Subordinated Debt” shall mean all present and future Indebtedness of Borrower
and its Subsidiaries to any Person other than to the Lender under this
Agreement, and which Indebtedness is subordinated to all Obligations due the
Lender under this Agreement on terms and conditions satisfactory in all respects
to the Lender including without limitation, with respect to interest rates,
payment terms, maturities, amortization schedules, covenants, defaults,
remedies, collateral and subordination provisions, as evidenced by the written
approval of the Lender, including, if required by the Lender, a separate
subordination agreement from the holder of said Debt to the Lender.

 

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (including, without limitation, partnerships, joint ventures, and
associations) regardless of its jurisdiction of organization or formation, at
least a majority of the combined voting power of all classes of voting stock or
other ownership interests of which shall, at the time as of which any
determination is being made, be owned by such Person, either directly or
indirectly through one or more other Subsidiaries.

 

“SunTrust Term Loan” shall mean that certain term loan currently outstanding
from the Lender to the Borrower in the face amount of $90,000,000.

 

“Swingline Advance” shall mean an advance made by the Swingline Lender to the
Borrower under the Swingline Loan.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed the smaller of (a) $15,000,000, or (b) the difference at any time between
(i) the total Revolving Loan Commitment, and (ii) (y) the total amount
outstanding at that time of all Revolving Loans, and (z) the total LC Exposure.

 

9



--------------------------------------------------------------------------------

“Swingline Lender” shall mean SunTrust Bank, or any other lender that may agree
to make Swingline Loans hereunder.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment. The Swingline Loan shall be a “sublimit” for the
total Revolving Loan Commitment, and shall be evidenced by the Note.

 

“Swingline Rate” shall mean the Base Rate.

 

“Tangible Assets” shall mean all assets of the Consolidated Companies, all as
determined in accordance with GAAP, but excluding Intangible Assets.

 

“Tangible Net Worth” shall mean the excess of (a) Tangible Assets over (b) Total
Liabilities.

 

“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including without limitation, income, receipts, excise, property, sales,
transfer, license, payroll, withholding, social security and franchise taxes now
or hereafter imposed or levied by the United States, or any state, local or
foreign government or by any department, agency or other political subdivision
or taxing authority thereof or therein and all interest, penalties, additions to
tax and similar liabilities with respect thereto.

 

“Telerate” shall mean, when used in connection with any designated page and the
“Certificate of Deposit Rate” or “LIBOR,” the display page so designated on the
Dow Jones Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying rates comparable to the “Certificate of
Deposit Rate” or “LIBOR”).

 

“Total Liabilities” or “Liabilities” shall mean all liabilities and obligations
of the Consolidated Companies, all as determined in accordance with GAAP, and
shall include Funded Debt and current liabilities.

 

“Type” of Borrowing shall mean a Borrowing consisting of Base Rate Advances or
Eurodollar Advances.

 

“Upfront Fee” shall mean the amount of $75,000.

 

“Wholly Owned Subsidiary” shall mean any Subsidiary, all the stock or ownership
interest of every class of which, except directors’ qualifying shares, shall, at
the time as of which any determination is being made, be owned by Borrower
either directly or indirectly.

 

Section 1.2 Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms shall be construed herein, all accounting
determinations hereunder shall be made, all financial statements required to be
delivered hereunder shall be prepared, and all financial records shall be
maintained in accordance with, GAAP.

 

Section 1.3 Other Definitional Terms. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section, Schedule, Exhibit and like references are to
this Agreement unless otherwise specified.

 

Section 1.4 Exhibits and Schedules. All Exhibits and Schedules attached hereto
are by reference made a part hereof.

 

10



--------------------------------------------------------------------------------

ARTICLE II

 

REVOLVING LOANS

 

Section 2.1 Commitment: Use of Proceeds.

 

(a) Subject to and upon the terms and conditions herein set forth, the Lender
agrees to make to Borrower from time to time on and after the Closing Date, but
prior to the Maturity Date, Revolving Loans in an aggregate amount outstanding
at any time not to exceed the Lender’s Revolving Loan Commitment. Borrower shall
be entitled to borrow, repay and reborrow Revolving Loans in accordance with the
provisions hereof.

 

(b) Each Revolving Loan shall, at the option of Borrower, be made or continued
as, or converted into, part of one or more Borrowings that shall consist
entirely of Base Rate Advances or Eurodollar Advances. The aggregate principal
amount of each Borrowing of Revolving Loans shall in the case of Eurodollar
Advances be not less than $5,000,000 or a greater integral multiple of
$1,000,000, and in the case of Base Rate Advances shall be not less than
$1,000,000 or a greater integral multiple of $100,000, or in such lesser Loan
amounts as shall then equal the unused amount of the Revolving Loan Commitment.
At no time shall the number of Borrowings made as Eurodollar Advances then
outstanding under this Article II exceed eight; provided that, for the purpose
of determining the number of Borrowings outstanding and the minimum amount for
Borrowings resulting from continuations, all Borrowings of Base Rate Advances
under the Revolving Loan shall be considered as one Borrowing and all Borrowings
under the Swingline Facility shall be considered as one Borrowing. The parties
hereto agree that (i) the aggregate principal balance of the Revolving Loans of
the Lender as a group shall not exceed the Revolving Loan Commitment, and (ii)
Lender shall not be obligated to make Revolving Loans in excess of its Revolving
Loan Commitment.

 

(c) The proceeds of the Revolving Loans shall be used solely for the following
purposes:

 

(i) To finance Permitted Acquisitions as described herein;

 

(ii) For working capital and for other general corporate purposes, including
capital expenditures of the Consolidated Companies;

 

(iii) To refinance and pay off in full any Funded Debt in existence as of
Closing Date;

 

(iv) To pay all transaction fees and expenses incurred in connection with this
facility including Closing Fees and costs and expenses, including attorneys’
fees, of the Lender, and, with the consent of the Lender, costs and expenses,
including attorneys’ fees, of the Borrower; and

 

(v) To pay other fees to the Lender or Lender from time to time under this
Agreement including Availability Fees.

 

Section 2.2 Notes; Repayment of Principal.

 

(a) Borrower’s obligations to pay the principal of, and interest on, the
Revolving Loans to the Lender shall be evidenced by the records of the Lender
and by the Note payable to the Lender completed in conformity with this
Agreement.

 

(b) All outstanding principal amounts under the Revolving Loans shall be due and
payable in full on the Maturity Date.

 

11



--------------------------------------------------------------------------------

Section 2.3 Payment of Interest.

 

(a) Borrower agrees to pay interest in respect of all unpaid principal amounts
of the Revolving Loans from the respective dates such principal amounts were
advanced to maturity (whether by acceleration, notice of prepayment or
otherwise) at rates per annum (computed on the basis of a 365 day year for the
actual number of days elapsed) equal to the applicable rates indicated below:

 

(i) For Base Rate Advances - The Base Advance Rate in effect from time to time;
and

 

(ii) For Eurodollar Advances - The relevant LIBOR Advance Rate.

 

(b) Interest on each Loan shall accrue from and including the date of such Loan
to but excluding the date of any repayment thereof; provided that, if a Loan is
repaid on the same day made, one day’s interest shall be paid on such Loan.
Interest on all outstanding Base Rate Advances shall be payable quarterly in
arrears on the last calendar day of each fiscal quarter of Borrower in each
year. Interest on all outstanding Eurodollar Advances shall be payable on the
last day of each Interest Period applicable thereto provided, however, if the
Interest Period is longer than three (3) months, then the interest will be paid
on the last day of each three (3) month period prior to the expiration of the
applicable Interest Period. Interest on all Loans shall be payable on any
conversion of any Advances comprising such Loans into Advances of another type
and, on the Maturity Date.

 

Section 2.4 This Section Is Not Applicable.

 

Section 2.5 Reduction of Revolving Loan Commitments.

 

(a) The Borrower prior to the Maturity Date shall have the right in the manner
set forth below to reduce (but not increase) the Revolving Loan Commitment.

 

(b) The Borrower, if it desires to reduce the Revolving Loan Commitment, must
(i) give thirty (30) Business Day’s notice to the Lender setting forth the
amount which the Borrower desires to have as the Revolving Loan Commitment,
which said amount may not be less than the principal amount then outstanding on
the Revolving Loans, and (ii) pay to the Lender within said thirty (30) day
period any Availability Fee due at the time of said reduction on that portion of
the Revolving Loan Commitment which is being so reduced. Said reduction shall be
effective at the end of said thirty Business Day period and upon the payment of
said Availability Fee.

 

(c) Any reduction must be in the minimum amount of $1,000,000 or a greater
integral multiple of $500,000.

 

Section 2.6 Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower,
from time to time from the Closing Date to the Maturity Date, in an aggregate
principal amount outstanding at any time not to exceed the Swingline Commitment;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.

 

12



--------------------------------------------------------------------------------

Section 2.7 Procedure for Swingline Advance; Etc.

 

(a) The Borrower may obtain Swingline Advances as follows:

 

(i) The Borrower shall give the Swingline Lender written notice (or telephonic
notice promptly confirmed in writing) of each Swingline Advance (“Notice of
Swingline Borrowing”) prior to 10:00 a.m. (local time for the Swingline Lender)
on the requested date of each Swingline Advance. Each Notice of Swingline
Borrowing shall be irrevocable and shall specify: (x) the principal amount of
such Swingline Advance, (y) the date of such Swingline Advance (which shall be a
Business Day) and (z) the account of the Borrower to which the proceeds of such
Swingline Advance should be credited. Each Swingline Loan shall have an Interest
Period (subject to the definition thereof) as agreed between the Borrower and
the Swingline Lender. The aggregate principal amount of each Swingline Loan
shall be not less than $50,000 or a larger multiple of $100,000, or such other
minimum amounts agreed to by the Swingline Lender and the Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. (local time for the Swingline Lender) on the requested date of such
Swingline Loan; or

 

(ii) If a Business Sweep Services Agreement has been entered into with the
Borrower, the Borrower may obtain Swingline Advances from time to time in
accordance with said Business Sweep Services Agreement.

 

Section 2.8 Swingline Notes; Repayment of Principal and Interest.

 

(a) Borrower’s obligations to pay the principal of, and interest on, the
Swingline Loans to the Swingline Lender shall be evidenced by the records of the
Swingline Lender and by the Note completed in conformity with this Agreement.

 

(b) Interest at the Swingline Rate on all Swingline Loans shall be payable
monthly in arrears on the last day of each and every month.

 

(c) All outstanding principal amounts under the Swingline Loans together with
all accrued and unpaid interest shall be due and payable in full on the Maturity
Date.

 

(d) Payments on the Swingline Note shall be further made in accordance with the
terms of the Business Sweep Services Agreement, if applicable.

 

Section 2.9 Letters of Credit.

 

(a) During the term of this Agreement and provided no Event of Default has
occurred and is continuing, the Lender pursuant to this Section, agrees to
issue, at the request of a Credit Party, Letters of Credit for the account of
the Credit Party on the terms and conditions hereinafter set forth; provided,
that (i) each Letter of Credit shall expire on the earlier of (A) the date one
year after the date of issuance of such Standby Letter of Credit or the date 210
days after the issuance of such Trade Letter of Credit (or in the case of any
renewal or extension thereof, one year or 210 days, respectively, after such
renewal or extension) and (B) the date that is five (5) Business Days prior to
the Maturity Date; (ii) each Letter of Credit shall be in a stated amount of at
least $10,000.00; and (iii) a Credit Party may not request any Letter of Credit,
if, after giving effect to such issuance (A) the aggregate LC Exposure would
exceed the LC Commitment, or (B) the aggregate LC Exposure, plus the aggregate
outstanding Revolving Loans and the aggregate outstanding Swingline Loans, would
exceed the total Revolving Loan Commitment.

 

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), a Credit Party shall give the
Lender irrevocable written notice at least three (3) Business Days prior to the
requested date of such issuance

 

13



--------------------------------------------------------------------------------

specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit , the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article IV, the issuance of such Letter
of Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Lender shall approve, and that the
Credit Party shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Lender shall
reasonably require; provided, that in the event of any conflict between such
applications, agreements or instruments and this Agreement, the terms of this
Agreement shall control.

 

(c) Each Letter of Credit shall be subject to the Uniform Customs and Practices
for Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, as the same may be amended from time to time, and, to the
extent not inconsistent therewith, the governing law of this Agreement set forth
in Section 11.7; provided, however, if agreed to by the Lender and the Borrower,
a Letter of Credit and performance under Letters of Credit by the Lender, its
correspondents, and the beneficiaries thereof will be governed by the rules of
the “International Standby Practices 1998” (ISP98) (or such later revision as
may be published by the Institute of International Banking Law & Practice on any
date any Letter of Credit may be issued) and to the extent not inconsistent
therewith, the governing law of this Agreement set forth in Section 11.7. Unless
the Lender and the Borrower otherwise agree, the “International Standby
Practices 1998” shall be applicable to the Standby Letters of Credit and the
Uniform Customs and Practices for Documentary Credits shall be applicable to
Trade Letter of Credit.

 

ARTICLE III

 

This Article is not applicable

 

ARTICLE IV

 

GENERAL LOAN TERMS

 

Section 4.1 Funding Notices.

 

(a) Whenever Borrower desires to make a Borrowing, it shall give the Lender
prior written notice (or telephonic notice promptly confirmed in writing) of
such Borrowing (a “Notice of Borrowing”), such Notice of Borrowing to be given
prior to 11:00 A.M. (local time for the Lender) at its Lending Office (i) one
(1) Business Day prior to the requested date of such Borrowing in the case of
Base Rate Advances, and (ii) two (2) Business Days prior to the requested date
of such Borrowing in the case of Eurodollar Advances. Notices received after
11:00 A.M. shall be deemed received on the next Business Day. Each Notice of
Borrowing shall be irrevocable and shall specify the aggregate principal amount
of the Borrowing, the date of Borrowing (which shall be a Business Day), and
whether the Borrowing is to consist of Base Rate Advances or Eurodollar Advances
and (in the case of Eurodollar Advances) the Interest Period to be applicable
thereto.

 

(b) Whenever Borrower desires to convert one or more Borrowings of one Type into
one or more Borrowings of another Type, or to continue outstanding a Borrowing
consisting of Eurodollar Advances for a new Interest Period, it shall give
Lender prior written notice (or telephonic notice promptly confirmed in writing)
of each such Borrowing to be converted or continued, such Notice of
Conversion/Continuation to be given prior to 11:00 A.M. (local time for the
Lender) at its Lending Office (i) one (1) Business Day prior to the requested
date of such Borrowing in the case of the continuation into a Base Rate Advance,
and (ii) two (2) Business Days prior to the requested date of such Borrowing in
the case of a continuation of or conversion into Eurodollar Advances. Notices
received after 11:00 A.M. shall be deemed received on the next

 

14



--------------------------------------------------------------------------------

Business Day. Each such Notice of Conversion/Continuation shall be irrevocable
and shall specify the aggregate principal amount of the Borrowing to be
converted or continued, the date of such conversion or continuation (which shall
be a Business Day), whether the Borrowing is being converted into or continued
as Eurodollar Advances and (in the case of Eurodollar Advances) the Interest
Period applicable thereto. If, upon the expiration of any Interest Period in
respect of any Borrowing, Borrower shall have failed to deliver the Notice of
Conversion/Continuation, Borrower shall be deemed to have elected to continue
such Borrowing as a Eurodollar Advance for the same interest Period then
applicable to said Borrowing. No conversion of any Borrowing of Eurodollar
Advances shall be permitted except on the last day of the Interest Period in
respect thereof.

 

(c) Without in any way limiting Borrower’s obligation to confirm in writing any
telephonic notice, the Lender may act without liability upon the basis of
telephonic notice believed by the Lender in good faith to be from Borrower prior
to receipt of written confirmation. In each such case, Borrower hereby waives
the right to dispute the Lender’s record of the terms of such telephonic notice.

 

Section 4.2 Disbursement of Funds. The Lender will make available the amount of
such Borrowing in immediately available funds at the Lending Office of the
Lender by crediting such amounts to Borrower’s demand deposit account maintained
with the Lender by the close of business on such Business Day.

 

Section 4.3 Interest; Default, Payment and Determination. Overdue principal and,
to the extent not prohibited by applicable law, overdue interest, in respect of
the Revolving Loans, and all other overdue amounts owing hereunder, shall bear
interest from each date that such amounts are overdue, at the higher of the
following rates:

 

(a) Base Advance Rate plus an additional two percent (2.0%) per annum; or

 

(b) The interest rate otherwise applicable to said amount plus an additional two
percent (2.0%) per annum.

 

Section 4.4 Interest Periods. In connection with the making or continuation of,
or conversion into, each Eurodollar Advance, Borrower shall select an Interest
Period to be applicable to such Eurodollar Advance, which Interest Period shall
be a 1, 2 or 3 month period; provided that:

 

(a) The initial Interest Period for any Borrowing of Eurodollar Advances shall
commence on the date of such Borrowing and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

 

(b) If any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day;

 

(c) Any Interest Period in respect of Eurodollar Advances which begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period shall, subject to part (iv) below, expire on the
last Business Day of such calendar month; and

 

(d) No Interest Period shall extend beyond the Maturity Date.

 

Section 4.5 Fees.

 

(a) Borrower shall pay to the Lender the Availability Fee for the period
commencing on the Closing Date to and including the Maturity Date, such Fee
being payable (i) quarterly in arrears on the last calendar day of each fiscal
quarter of Borrower and on the Maturity

 

15



--------------------------------------------------------------------------------

Date, and (ii) at the time of any reduction in the Revolving Loan Commitment
under Section 2.5 hereof on the amount of said reduction.

 

(b) Borrower shall pay to Lender on or prior to Closing Date, the Upfront Fee.

 

(c) Borrower shall pay to Lender a Letter of Credit Margin Fee for the period
commencing on the Closing Date to and including the Maturity Date, computed at a
rate equal to the Applicable Margin for Eurodollar Advances, based on the
Borrower’s Funded Debt to Consolidated EBITDA Ratio, measured quarterly, on the
average daily amount of the total LC Exposure, such fee being payable quarterly
in arrears on the last calendar day of each calendar quarter and on the Maturity
Date.

 

Section 4.6 Voluntary Prepayments of Borrowings.

 

(a) Borrower may, at its option, prepay Borrowings consisting of Base Rate
Advances at any time in whole, or from time to time in part, in amounts
aggregating $5,000,000 or any greater integral multiple of $1,000,000, by paying
the principal amount to be prepaid together with interest accrued and unpaid
thereon to the date of prepayment. Those Borrowings consisting of Eurodollar
Advances may be prepaid, at Borrower’s option, in whole, or from time to time in
part, in aggregating $5,000,000 or any greater integral multiple of $1,000,000,
by paying the principal amount to be prepaid, together with interest accrued and
unpaid thereon to the date of prepayment, provided however, prepayment of
Eurodollar Advances may only be made on the last day of an Interest Period
applicable thereto. Each such optional prepayment shall be applied in accordance
with Section 4.6(c) below.

 

(b) Borrower shall give written notice (or telephonic notice confirmed in
writing) to the Lender of any intended prepayment of the Revolving Loans (i) not
less than one (1) Business Day prior to any prepayment of Base Rate Advances,
and (ii) not less than three (3) Business Days prior to any prepayment of
Eurodollar Advances. Such notice, once given, shall be irrevocable.

 

(c) Borrower, when providing notice of prepayment pursuant to Section 4.6(b)
shall designate the Types of Advances and the specific Borrowing or Borrowings
which are to be prepaid, provided that (i) if any prepayment of Eurodollar
Advances made pursuant to a single Borrowing of the Revolving Loans shall reduce
the outstanding Advances made pursuant to such Borrowing to an amount less than
$1,000,000, such Borrowing shall immediately be converted into Base Rate
Advances, and (ii) each prepayment made pursuant to a single Borrowing shall be
applied pro rata among the Loans comprising such Borrowing.

 

(d) In regard to any Revolving Loan, nothing contained herein shall preclude the
Borrower from prepaying said Loan and thereafter and prior to the Maturity Date
from obtaining any additional or future Advances as a Revolving Loan under
Section 2.1 above up to the Revolving Loan Commitment.

 

Section 4.7 Payments, etc. Except as otherwise specifically provided herein, all
payments under this Agreement and the other Credit Documents, other than the
payments specified in clause (b) below, shall be made without notice, defense,
set-off or counterclaim to the Lender, not later than 11:00 A.M. (local time for
the Lender) on the date when due and shall be made in Dollars in immediately
available funds to the Lender at the Lender’s Lending Office.

 

(a) (i) All such payments shall be made free and clear of and without deduction
or withholding for any Taxes in respect of this Agreement, the Notes or other
Credit Documents, or any payments of principal, interest, fees or other amounts
payable hereunder or thereunder (but excluding any Taxes imposed on the overall
net income of the Lender pursuant to the laws of any jurisdiction). If any Taxes
are so levied or imposed, Borrower agrees (A) to pay the full amount of such
Taxes, and such additional amounts as may be necessary so that every net

 

16



--------------------------------------------------------------------------------

payment of all amounts due hereunder and under the Notes and other Credit
Documents, after withholding or deduction for or on account of any such Taxes
(including additional sums payable under this Section 4.7), will not be less
than the full amount provided for herein had no such deduction or withholding
been required, (B) to make such withholding or deduction, and (C) to pay the
full amount deducted to the relevant authority in accordance with applicable
law. Borrower will furnish to the Lender within thirty days after the date the
payment of any Taxes is due pursuant to applicable law, certified copies of tax
receipts evidencing such payment by Borrower. Borrower will indemnify and hold
harmless the Lender and reimburse the Lender upon written request for the amount
of any such Taxes (exclusive of any taxes imposed on the overall net income of
the Lender) so levied or imposed and paid by the Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes were correctly or illegally asserted. A
certificate as to the amount of such payment by the Lender, absent manifest
error, shall be final, conclusive and binding for all purposes.

 

(b) Subject to Section 4.4(b), whenever any payment to be made hereunder or
under any Note shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
applicable rate during such extension.

 

(c) All computations of interest and fees shall be made on the basis of a year
of 365 days for the actual number of days elapsed (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed).

 

Section 4.8 LIBOR Rate Not Ascertainable, Etc. In the event that the Lender
shall have determined (which determination shall be made in good faith and,
absent manifest error, shall be final, conclusive and binding upon all parties)
that on any date for determining LIBOR for any Interest Period, by reason of any
changes arising after the date of this Agreement affecting the London interbank
market or the Lender’s position in such markets, adequate and fair means do not
exist for ascertaining the applicable interest rate on the basis provided for in
the definition of LIBOR then, and in any such event, the Lender shall forthwith
give notice (by telephone confirmed in writing) to Borrower and to the Lender of
such determination and a summary of the basis for such determination. Until the
Lender notifies Borrower that the circumstances giving rise to the suspension
described herein no longer exist (which Lender agrees to give as soon as
conditions warrant), the obligations of the Lender to make or permit portions of
the Revolving Loans to remain outstanding past the last day of the then current
Interest Periods as Eurodollar Advances, shall be suspended, and such affected
Advances shall bear the same interest as Base Rate Advances.

 

Section 4.9 Illegality.

 

(a) In the event that the Lender shall have determined (which determination
shall be made in good faith and, absent manifest error, shall be final,
conclusive and binding upon all parties) at anytime that the making or
continuance of any Eurodollar Advance has become unlawful by compliance by the
Lender in good faith with any applicable law, governmental rule, regulation,
guideline or order (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful), then, in any such event, the
Lender shall give prompt notice (by telephone confirmed in writing) to Borrower
of such determination and a summary of the basis for such determination.

 

(b) Upon the giving of the notice to Borrower referred to in subsection (a)
above, (i) Borrower’s right to request and the Lender’s obligation to make
Eurodollar Advances, shall be immediately suspended, and the Lender shall make
an Advance as part of the requested Borrowing of Eurodollar Advances as a Base
Rate Advance, which Base Rate Advance shall, for all other purposes, be
considered part of such Borrowing, and (ii) if the affected Eurodollar Advance
or Advances are then outstanding, Borrower shall immediately, or if permitted by
applicable law, no later than the date permitted thereby, upon at least one
Business Day’s written notice to the Lender, convert each such Advance into an
Advance or Advances of a different Type with an

 

17



--------------------------------------------------------------------------------

Interest Period ending on the date on which the Interest Period applicable to
the affected Eurodollar Advances expires.

 

Section 4.10 Increased Costs.

 

(a) If, by reason of after the date hereof, (x) the introduction of or any
change (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation of any law or
regulation, or (y) the compliance with any guideline or request from any central
bank or other governmental authority or quasi governmental authority exercising
control over banks or financial institutions generally (whether or not having
the force of law):

 

(i) the Lender (or its applicable Lending Office) shall be subject to any tax,
duty or other charge with respect to its Eurodollar Advances or its obligation
to make Eurodollar Advances, or the basis of taxation of payments to the Lender
of the principal of or interest on its Eurodollar Advances or its obligation to
make Eurodollar Advances shall have changed (except for changes in the tax on
the net income or profits of the Lender or its applicable Lending Office imposed
by any jurisdiction); or

 

(ii) any reserve (including, without limitation, any imposed by the Board of
Governors of the Federal Reserve System), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
the Lender’s applicable Lending Office shall be imposed or deemed applicable or
any other condition affecting its Eurodollar Advances or its obligation to make
Eurodollar Advances shall be imposed on the Lender or its applicable Lending
Office or the London interbank market or the United States secondary certificate
of deposit market;

 

and as a result thereof there shall be any increase in the cost to the Lender of
agreeing to make or making, funding or maintaining Eurodollar Advances (except
to the extent already included in the determination of the applicable LIBOR
Advance Rate for Eurodollar Advances), or there shall be a reduction in the
amount received or receivable by the Lender or its applicable Lending Office,
then Borrower shall from time to time (subject, in the case of certain Taxes, to
the applicable provisions of Section 4.7(b)), upon written notice from and
demand by the Lender on Borrower pay to the Lender within five Business Days
after the date of such notice and demand, additional amounts sufficient to
indemnify the Lender against such increased cost. A certificate as to the amount
of such increased cost, submitted to Borrower and the Lender by the Lender in
good faith and accompanied by a statement prepared by the Lender describing in
reasonable detail the basis for and calculation of such increased cost, shall,
except for manifest error, be final, conclusive and binding for all purposes.

 

(b) If the Lender, because of the circumstances described in clauses (x) or (y)
in Section 4.10(a) or any other circumstances beyond the Lender’s reasonable
control arising after the date of this Agreement affecting the Lender or the
London interbank market or the Lender’s position in such markets, the LIBOR
Advance Rate, as determined by the Lender, will not adequately and fairly
reflect the cost to the Lender of funding its Eurodollar Advances, then, and in
any such event:

 

(i) The Lender shall forthwith give notice (by telephone confirmed in writing)
to Borrower;

 

(ii) Borrower’s right to request and the Lender’s obligation to make or permit
portions of the Loans to remain outstanding past the last day of the then
current Interest Periods as Eurodollar Advances, shall be immediately suspended;
and

 

18



--------------------------------------------------------------------------------

(iii) The Lender shall make a Loan as part of any requested Borrowing of
Eurodollar Advances, as a Base Rate Advance, which such Base Rate Advance shall,
for all other purposes, be considered part of such Borrowing.

 

Section 4.11 Payments on SunTrust Term Loan From Sale of Assets. Borrower shall
be required to make mandatory principal payments on the SunTrust Term Loan from
(a) 100% of the net proceeds received by the Borrower and any of its
Subsidiaries from any sale or other disposition of any Assets (including any
Book of Business Sales), but only to the extent in excess of the aggregate
amount of $10,000,000 and (b) 100% of the net proceeds of any equity offering or
debt issuance from which cash proceeds are raised by the Borrower (thus, for
example, any equity or debt which may be issued by the Borrower in connection
with any Permitted Acquisition, would not be applicable under this Section if no
cash proceeds were raised by the Borrower).

 

Section 4.12 Funding Losses. Borrower shall compensate the Lender, upon its
written request to Borrower (which request shall set forth the basis for
requesting such amounts in reasonable detail and which request shall be made in
good faith and, absent manifest error, shall be final, conclusive and binding
upon all of the parties hereto), for all losses, expenses and liabilities
(including, without limitation, any interest paid by the Lender to lenders of
funds borrowed by it to make or carry its Eurodollar Advances, in either case to
the extent not recovered by the Lender in connection with the reemployment of
such funds and including loss of anticipated profits), which the Lender may
sustain: (a) if for any reason (other than a default by the Lender) a borrowing
of, or conversion to or continuation of, Eurodollar Advances to Borrower does
not occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion (whether or not withdrawn); (b) if any repayment (including mandatory
prepayments and any conversions pursuant to Section 4.9(b)) of any Eurodollar
Advances to Borrower occurs on a date which is not the last day of an Interest
Period applicable thereto; or (c), if, for any reason, Borrower defaults in its
obligation to repay its Eurodollar Advances when required by the terms of this
Agreement.

 

Section 4.13 Assumptions Concerning Funding of Eurodollar Advances. Calculation
of all amounts payable to a Lender under this Article IV shall be made as though
that Lender had actually funded its relevant Eurodollar Advances through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such Eurodollar Advances in an amount equal to the amount of the
Eurodollar Advances and having a maturity comparable to the relevant Interest
Period and, in the case of Eurodollar Advances, through the transfer of such
Eurodollar Advances from an offshore office of that Lender to a domestic office
of that Lender in the United States of America; provided, however, that the
Lender may fund each of its Eurodollar Advances in any manner it sees fit and
the foregoing assumption shall be used only for calculation of amounts payable
under this Article IV.

 

Section 4.14 This Section is not applicable.

 

Section 4.15 This Section is not applicable.

 

Section 4.16 Capital Adequacy. Without limiting any other provision of this
Agreement, in the event that the Lender shall have determined that the adoption
of any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy not currently in effect or fully
applicable as of the Closing Date, or any change therein or in the
interpretation or application thereof after the Closing Date, or compliance by
the Lender with any request or directive regarding capital adequacy not
currently in effect or fully applicable as of the Closing Date (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful) from a central bank or governmental authority or body having
jurisdiction, does or shall have the effect of reducing the rate of return on
the Lender’s capital as a consequence of its obligations hereunder to a level
below that which the Lender could have achieved but for such law, treaty, rule,
regulation, guideline or order, or such change or compliance (taking into
consideration the Lender’s policies with respect to capital adequacy by an
amount deemed by the Lender to be material, then within ten Business Days after
written notice and demand by the Lender (with copies thereof to the Lender),
Borrower shall from time to time pay to the Lender additional amounts sufficient
to compensate the Lender for such reduction (but, in the case of outstanding
Base Rate Advances, without duplication of any amounts already recovered by the
Lender by reason of an adjustment in the applicable Base Rate). Each certificate
as to the amount payable under this Section 4.16 (which certificate shall set
forth the basis for requesting such amounts in reasonable detail), submitted to
Borrower by the Lender in good faith, shall, absent manifest error, be final,
conclusive and binding for all purposes.

 

19



--------------------------------------------------------------------------------

Section 4.17 Benefits to Guarantors. In consideration for the execution and
delivery by the Guarantors of their respective Guaranty Agreement, Borrower
agrees to make the benefit of extensions of credit hereunder available to the
Guarantors.

 

Section 4.18 Limitation on Certain Payment Obligations.

 

(a) The Lender shall make written demand on Borrower for indemnification or
compensation pursuant to Section 4.7 no later than ninety (90) days after the
earlier of (i) the date on which the Lender makes payment of such Taxes, and
(ii) the date on which the relevant taxing authority or other governmental
authority makes written demand upon the Lender for payment of such Taxes.

 

(b) The Lender shall make written demand on Borrower for indemnification or
compensation pursuant to Sections 4.12 and 4.13 no later than ninety (90) days
after the event giving rise to the claim for indemnification or compensation
occurs.

 

(c) The Lender shall make written demand on Borrower for indemnification or
compensation pursuant to Sections 4.10 and 4.16 no later than ninety (90) days
after the Lender or Lender receives actual notice or obtains actual knowledge of
the promulgation of a law, rule, order or interpretation or occurrence of
another event giving rise to a claim pursuant to such sections.

 

(d) In the event that the Lender fails to give Borrower notice within the time
limitations prescribed in (a) or (b) above, Borrower shall not have any
obligation to pay such claim for compensation or indemnification. In the event
that the Lender fail to give Borrower notice within the time limitation
prescribed in (c) above, Borrower shall not have any obligation to pay any
amount with respect to claims accruing prior to the ninetieth day preceding such
written demand.

 

Section 4.19 Change from One Type of Borrowing to Another. Subject to the
limitations set forth in this Agreement, the Borrower shall have the right from
time to time to change from one Type of Borrowing to another by giving
appropriate Notice of Conversion/Continuation in the manner set forth in Section
4.1.

 

ARTICLE V

 

CONDITIONS TO BORROWINGS

 

The obligations of the Lender to make Advances to Borrower hereunder and to
accept a conversation of one Type of Loan into another is subject to the
satisfaction of the following conditions:

 

Section 5.1 Conditions Precedent to Initial Loans. At the time of the making of
the initial Loans hereunder on the Closing Date, all obligations of Borrower
hereunder incurred prior to the initial Loans (including, without limitation,
Borrower’s obligations to reimburse the reasonable fees and expenses of counsel
to the Lender and any Closing Fees and expenses payable to the Lender as
previously agreed with Borrower), shall have been paid in full, and the Lender
shall have received the following, in form and substance reasonably satisfactory
in all respects to the Lender:

 

(a) The duly executed counterparts of this Agreement;

 

(b) The duly executed Note evidencing the Revolving Loan Commitment;

 

(c) The duly executed Note evidencing the Swingline Commitment;

 

(d) The duly executed Guaranty Agreement;

 

(e) The duly executed Contribution Agreement;

 

20



--------------------------------------------------------------------------------

(f) Duly executed Certificate of Borrower in substantially the form which is
reasonable acceptable to the Lender and appropriately completed;

 

(g) Duly executed Certificates of the Secretary or Assistant Secretary of each
of the Credit Parties attaching and certifying copies of the resolutions of the
boards of directors of the Credit Parties, authorizing as applicable the
execution, delivery and performance of the Credit Documents;

 

(h) Duly executed Certificates of the Secretary or an Assistant Secretary of
each of the Credit Parties certifying (i) the name, title and true signature of
each officer of such entities executing the Credit Documents, and (ii) the
bylaws or comparable governing documents of such entities;

 

(i) Certified copies of the certificate or articles of incorporation of each
Credit Party certified by the Secretary of State or the Secretary or Assistant
Secretary of such Credit Party, together with certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of incorporation or organization of such Credit Party;

 

(j) Copies of all documents and instruments, including all consents,
authorizations and filings, required or advisable under any Requirement of Law
or by any material Contractual Obligation of the Credit Parties, in connection
with the execution, delivery, performance, validity and enforceability of the
Credit Documents and the other documents to be executed and delivered hereunder,
and such consents, authorizations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired;

 

(k) Certified copies of the Intercompany Credit Documents, to the extent that
they exist;

 

(l) Certified copies of indentures, credit agreements, leases, capital leases,
instruments, and other documents evidencing or securing Indebtedness of any
Consolidated Company described on Schedule 8.1(b), other than with respect to
any such Indebtedness outstanding with the Lender, in any single case greater
than $100,000;

 

(m) Certificates, reports and other information as the Lender may reasonably
request from any Consolidated Company in order to satisfy the Lender as to the
absence of any material liabilities or obligations arising from matters relating
to employees of the Consolidated Companies, including employee relations,
collective bargaining agreements, Plans, and other compensation and employee
benefit plans;

 

(n) Certificates, reports, environmental audits and investigations, and other
information as the Lender may reasonably request from any Consolidated Company
in order to satisfy the Lender as to the absence of any material liabilities or
obligations arising from environmental and employee health and safety exposures
to which the Consolidated Companies may be subject, and the plans of the
Consolidated Companies with respect thereto;

 

(o) Certificates, reports and other information as the Lender may reasonably
request from any Consolidated Company in order to satisfy the Lender as to the
absence of any material liabilities or obligations arising from litigation
(including without limitation, products liability and patent infringement
claims) pending or threatened against the Consolidated Companies;

 

(p) A summary, set forth in format and detail reasonably acceptable to the
Lender, as the Lender may reasonably request, of the types and amounts of
insurance (property and liability) maintained by the Consolidated Companies;

 

21



--------------------------------------------------------------------------------

(q) The duly executed favorable opinion of in-house legal counsel to the Credit
Parties, substantially in the form reasonably acceptable to Lender addressed to
the Lender and each of the Lender;

 

(r) Financial Statements of the Borrower, audited on a consolidated basis for
the fiscal years ended on December 31, 2000, 2001 and 2002; and

 

(s) Financial Statements of the Borrower, internally prepared and unaudited, on
a consolidated basis for the six (6) month period ending June 30, 2003.

 

In addition to the foregoing, the following conditions shall have been satisfied
or shall exist, all to the reasonable satisfaction of the Lender, as of the time
the initial Loans are made hereunder:

 

(t) The Loans to be made on the Closing Date and the use of proceeds thereof
shall not contravene, violate or conflict with, or involve the Lender in a
violation of, any law, rule, injunction, or regulation, or determination of any
court of law or other governmental authority;

 

(u) All corporate proceedings and all other legal matters in connection with the
authorization, legality, validity and enforceability of the Credit Documents
shall be reasonably satisfactory in form and substance to the Lender; and

 

(v) The status of all pending and threatened litigation (including products
liability and patent claims) which might result in a Materially Adverse Effect,
including a description of any damages sought and the claims constituting the
basis therefor, shall have been reported in writing to the Lender, and the
Lender shall be satisfied with such status.

 

Section 5.2 Conditions to All Loans. At the time of the making of all Loans
(before as well as after giving effect to such Loans and to the proposed use of
the proceeds thereof) and the conversion of one Type of Loan into another, the
following conditions shall have been satisfied or shall exist:

 

(a) There shall then exist no Default or Event of Default;

 

(b) All representations and warranties by Borrower contained herein shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such Loans
(except to the extent that such representations and warranties expressly relate
to an earlier date or are affected by transactions permitted under this
Agreement);

 

(c) Since the date of the most recent financial statements of the Borrower
described in Section 6.3 hereof, there shall have been no change which has had
or could reasonably be expected to have a Materially Adverse Effect;

 

(d) There shall be no action or proceeding instituted or pending before any
court or other governmental authority or, to the knowledge of Borrower,
threatened (i) which reasonably could be expected to have a Materially Adverse
Effect, or (ii) seeking to prohibit or restrict one or more Credit Party’s
ownership or operation of any portion of its business or assets, or to compel
one or more Credit Party to dispose of or hold separate all or any portion of
its businesses or assets, where said action if successful would have a
Materially Adverse Effect;

 

(e) The Loans to be made and the use of proceeds thereof shall not contravene,
violate or conflict with, or involve the Lender or the Lender in a violation of,
any law, rule, injunction, or regulation, or determination of any court of law
or other governmental authority applicable to Borrower; and

 

22



--------------------------------------------------------------------------------

(f) The Lender shall have received such other documents or legal opinions as the
Lender may reasonably request, all in form and substance reasonably satisfactory
to the Lender.

 

Section 5.3 Certification For Each Borrowing. Each Notice of Borrowing, Notice
of Conversion/Continuation, or any other request for a Borrowing, and the
acceptance by Borrower of the proceeds thereof shall constitute a representation
and warranty by Borrower, as of the date of said Notice, draw request or
acceptance, as the case may be, that the applicable conditions specified in
Sections 5.1 and 5.2 have been satisfied or are true and correct, as the case
may be.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents, warrants and covenants to Lender that:

 

Section 6.1 Organization and Qualification. Borrower is a corporation duly
organized and existing in good standing under the laws of the State of Florida.
Each Subsidiary of Borrower is a corporation duly organized and existing under
the laws of the jurisdiction of its incorporation. Borrower and each of its
Subsidiaries are duly qualified to do business as a foreign corporation and are
in good standing in each jurisdiction in which the character of their properties
or the nature of their business makes such qualification necessary, except for
such jurisdictions in which a failure to qualify to do business would not have a
Materially Adverse Effect. Borrower and each of its Subsidiaries have the
corporate power to own their respective properties and to carry on their
respective businesses as now being conducted. The jurisdiction of incorporation
or organization, and the ownership of all issued and outstanding capital stock,
for Borrower and each Subsidiary as of the date of this Agreement is accurately
described on Schedule 6.1.

 

Section 6.2 Corporate Authority. The execution and delivery by the Credit
Parties of and the performance by Credit Parties of their obligations under the
Credit Documents have been duly authorized by all requisite corporate action and
all requisite shareholder action, if any, on the part of Credit Parties and do
not and will not (a) violate any provision of any law, rule or regulation, any
judgment, order or ruling of any court or governmental agency, the
organizational papers or bylaws of Credit Parties, or any indenture, agreement
or other instrument to which Credit Parties are a party or by which Credit
Parties or any of their properties is bound, or (b) be in conflict with, result
in a breach of, or constitute with notice or lapse of time or both a default
under any such indenture, agreement or other instrument.

 

Section 6.3 Borrower Financial Statements. Borrower has furnished Lender with
the following financial statement, identified by the Treasurer or Chief
Financial Officer of Borrower: consolidated balance sheets and consolidated
statements of income, stockholders’ equity and cash flow as of and for the
fiscal years ended on the last day in December, 2000, 2001 and 2002 certified by
Arthur Andersen, LLP or Deloitte & Touche, LLP, as applicable, and the six (6)
month unaudited consolidated balance sheets and consolidated statements of
income, stockholder equity and cash flow as and for the six (6) months ended on
June 30, 2003. Such financial statements (including any related schedules and
notes) are true and correct in all material respects (subject, as to interim
statements, to changes resulting from audits and year end adjustments), have
been prepared in accordance with GAAP consistently applied throughout the period
or periods in question and show, in the case of audited statements, all
liabilities, direct or contingent, of Borrower and its Subsidiaries, required to
be shown in accordance with GAAP consistently applied throughout the period or
periods in question and fairly present the consolidated financial position and
the consolidated results of operations of Borrower and its Subsidiaries for the
periods indicated therein. There has been no material adverse change in the
business, condition or operations, financial or otherwise, of Borrower and its
Subsidiaries since June 30, 2003.

 

Section 6.4 Tax Returns. Except as set forth on Schedule 6.4 hereto, each of
Borrower and its Subsidiaries has filed all federal, state and other income tax
returns which, to the best knowledge of Borrower and its Subsidiaries, are
required to have been filed, and each has paid all taxes as shown on said
returns and on all assessments received by it to the extent that such taxes have
become due or except such as are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP.

 

23



--------------------------------------------------------------------------------

Section 6.5 Actions Pending. Except as disclosed on Schedule 6.5 hereto, there
is no action, suit, investigation or proceeding pending or, to the knowledge of
Borrower, threatened against or affecting Borrower or any of its Subsidiaries or
any of their properties or rights, by or before any court, arbitrator or
administrative or governmental body, which might result in any Materially
Adverse Effect.

 

Section 6.6 Representations; No Defaults. At the time of each Borrowing, there
shall exist no Default or Event of Default.

 

Section 6.7 Title to Properties. Each Credit Party has (a) good and marketable
fee simple title to its respective real properties (other than real properties
which it leases from others), including all such real properties reflected in
the consolidated balance sheet of each Credit Party herein above described
(other than real properties disposed of in the ordinary course of business),
subject to no Lien of any kind except as set forth on Schedule 6.7 hereto or as
permitted by Section 8.2, and (b) good title to all of its other respective
properties and assets (other than properties and assets which it leases from
others), including the other material properties and assets reflected in the
consolidated balance sheet of each Credit Party hereinabove described (other
than properties and assets disposed of in the ordinary course of business or
sold in accordance with Section 8.3 below), subject to no Lien of any kind
except as set forth on Schedule 6.7, hereto or as permitted by Section 8.2. Each
Credit Party enjoys peaceful and undisturbed possession under all leases
necessary in any material respect for the operation of its respective properties
and assets, none of which contains any unusual or burdensome provisions which
might materially affect or impair the operation of such properties and assets,
and all such leases are valid and subsisting and in full force and effect. To
the extent any Consolidated Company is required by applicable law to segregate
or place in escrow any premiums or other similar payments, those amounts shall
be kept in escrow and shall not be considered to be property of the Consolidated
Company hereunder.

 

Section 6.8 Enforceability of Agreement. This Agreement is the legal, valid and
binding agreement of Borrower enforceable against Borrower in accordance with
its terms, and the Note, and all other Credit Documents, when executed and
delivered, will be similarly legal, valid, binding and enforceable as against
all applicable Credit Parties, except as the enforceability of the Note and
other Credit Documents may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditor’s rights and remedies in general
and by general principles of equity, whether considered in a proceeding at law
or in equity.

 

Section 6.9 Consent. No Consent, permission, authorization, order or license of
any governmental authority or Person is necessary in connection with the
execution, delivery, performance or enforcement of the Credit Documents.

 

Section 6.10 Use of Proceeds; Federal Reserve Regulations. The proceeds of the
Note will be used solely for the purposes specified in Section 2.1(c) and none
of such proceeds will be used, directly or indirectly, for the purpose of
purchasing or carrying any “margin security” or “margin stock” or for the
purpose of reducing or retiring any indebtedness that originally was incurred to
purchase or carry a “margin security” or “margin stock” or for any other purpose
that might constitute this transaction a “purpose credit” within the meaning of
the regulations of the Board of Governors of the Federal Reserve System.

 

Section 6.11 ERISA.

 

(a) Identification of Certain Plans. Schedule 6.11 hereto sets forth all Plans
of Borrower and its Subsidiaries in effect on the date of this Agreement;

 

(b) Compliance. Each Plan is being maintained, by its terms and in operation, in
accordance with all applicable laws, except such noncompliance (when taken as a
whole) that will not have a Materially Adverse Effect;

 

(c) Liabilities. Neither the Borrower nor any Subsidiary is currently or will
become subject to any liability (including withdrawal liability), tax or penalty
whatsoever to any person whomsoever with respect to any Plan including, but not
limited to, any tax, penalty or liability

 

24



--------------------------------------------------------------------------------

arising under Title I or Title IV of ERISA or Chapter 43 of the Code, except
such liabilities (when taken as a whole) as will not have a Materially Adverse
Effect; and

 

(d) Funding. The Borrower and each ERISA Affiliate have made full and timely
payment of all amounts (i) required to be contributed under the terms of each
Plan and applicable law and (ii) required to be paid as expenses of each Plan,
except where such nonpayment would not have a Material Adverse Effect. As of the
date of this Agreement, no Plan has an “amount of unfunded benefit liabilities”
(as defined in Section 4001(a)(18) of ERISA) except as disclosed on Schedule
6.11. No Plan is subject to a waiver or extension of the minimum funding
requirements under ERISA or the Code, and no request for such waiver or
extension is pending.

 

Section 6.12 Subsidiaries. Schedule 6.1 hereto sets forth each Subsidiary of the
Borrower as of the date of this Agreement. All the outstanding shares of Capital
Stock of each such Subsidiary have been validly issued and are fully paid and
nonassessable and all such outstanding shares are owned by Borrower or a Wholly
Owned Subsidiary of Borrower free of any Lien.

 

Section 6.13 Outstanding Indebtedness. Except as set forth on Schedule 6.13
hereof, as of the Closing Date and after giving effect to the transactions
contemplated by this Agreement, no Credit Party has outstanding any Indebtedness
in an amount exceeding $250,000 except as permitted by Section 8.1 and as of the
Closing Date there exists no default under the provisions of any instrument
evidencing such Indebtedness or of any agreement relating thereto except as
noted on Schedule 6.13.

 

Section 6.14 Conflicting Agreements. Except as set forth on Schedule 6.14
hereof, none of the Borrower or any of its Subsidiaries is a party to any
contract or agreement or other burdensome restrictions or subject to any charter
or other corporate restriction which could have a Materially Adverse Effect.
Assuming the consummation of the transactions contemplated by this Agreement,
neither the execution or delivery of this Agreement or the Credit Documents, nor
fulfillment of or compliance with the terms and provisions hereof and thereof,
will except as set forth in Schedule 6.14 hereof, conflict with, or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
or result in any violation of, or result in the creation of any Lien upon any of
the properties or assets of Borrower or any of its Subsidiaries (other than
those in favor of the Lender) pursuant to, the charter or By-Laws of Borrower or
any of its Subsidiaries, any award of any arbitrator or any agreement (including
any agreement with stockholders), instrument, order, judgment, decree, statute,
law, rule or regulation to which Borrower or any of its Subsidiaries is subject,
and none of the Borrower nor any of its Subsidiaries is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
Borrower or any of its Subsidiaries in an amount exceeding $250,000, any
agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the type to be evidenced by the Note or contains
dividend or redemption limitations on Common Stock of Borrower, except for this
Agreement and those matters listed on Schedule 6.14 attached hereto.

 

Section 6.15 Pollution and Other Regulations.

 

(a) Except as set forth on Schedule 6.15(a), each of the Borrower and its
Subsidiaries has to the best of its knowledge complied in all material respects
with all applicable Environmental Laws, including without limitation, compliance
with permits, licenses, standards, schedules and timetables issued pursuant to
Environmental Laws, and is not in violation of, and does not presently have
outstanding any liability under, has not been notified that it is or may be
liable under and does not have knowledge of any material liability or potential
material liability (including any liability relating to matters set forth on
Schedule 6.15(a)), under any applicable Environmental Law, including without
limitation, the Resource Conservation and Recovery Act of

 

25



--------------------------------------------------------------------------------

1976, as amended (“RCRA”), the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986 (“CERCLA”), the Federal Water Pollution Control
Act, as amended (“FWPCA”), the Federal Clean Air Act, as amended (“FCAA”), and
the Toxic Substance Control Act (“TSCA”), which violation, liability or
potential liability could reasonably be expected to have a Materially Adverse
Effect.

 

(b) Except as set forth on Schedule 6.15(b), as of the date of this Agreement,
neither the Borrower nor any of its Subsidiaries has received a written request
for information under CERCLA, any other Environmental Laws or any comparable
state law, or any public health or safety or welfare law or written notice that
any such entity has been identified as a potential responsible party under
CERCLA, and other Environmental Laws, or any comparable state law, or any public
health or safety or welfare law, nor has any such entity received any written
notification that any Hazardous Materials that it or any of its respective
predecessors in interest has generated, stored, treated, handled, transported,
or disposed of, has been released or is threatened to be released at any site at
which any Person intends to conduct or is conducting a remedial investigation or
other action pursuant to any applicable Environmental Law.

 

(c) Except as set forth on Schedule 6.15(c), each of the Borrower and its
Subsidiaries has obtained all material permits, licenses or other authorizations
required for the conduct of their respective operations under all applicable
Environmental Laws and each such authorization is in full force and effect,
except where the failure to do so would not have a Materially Adverse Effect.

 

(d) Each of Borrower and its Subsidiaries complies in all material respects with
all laws and regulations relating to equal employment opportunity and employee
safety in all jurisdictions in which it is presently doing business, and
Borrower will use its best efforts to comply, and to cause each of its
Subsidiaries to comply, with all such laws and regulations which may be legally
imposed in the future in jurisdictions in which Borrower or any of its
Subsidiaries may then be doing business, except where the failure to do so would
not have a Materially Adverse Effect.

 

Section 6.16 Possession of Franchises, Licenses, Etc. Each of Borrower and its
Subsidiaries possesses all material franchises, certificates, licenses, permits
and other authorizations from governmental political subdivisions or regulatory
authorities, free from burdensome restrictions, (including specifically all
insurance agency licenses) the failure of which to possess could have a
Materially Adverse Effect and neither Borrower nor any of its Subsidiaries is in
violation of any thereof in any material respect.

 

Section 6.17 Patents, Etc. Except as set forth on Schedule 6.17, each of
Borrower and its Subsidiaries owns or has the right to use all patents,
trademarks, service marks, trade names, copyrights, licenses and other rights,
free from burdensome restrictions, which are necessary for the operation of its
business as presently conducted. Nothing has come to the attention of Borrower
or any of its Subsidiaries to the effect that (i) any product, process, method,
substance, part or other material presently contemplated to be sold by or
employed by Borrower or any of its Subsidiaries in connection with its business
may infringe any patent, trademark, service mark, trade name, copyright, license
or other right owned by any other Person, (ii) there is pending or threatened
any claim or litigation against or affecting Borrower or any of its Subsidiaries
contesting its right to sell or use any such product, process, method,
substance, part or other material or (iii) there is, or there is pending or
proposed, any patent, invention, device, application or principle or any
statute, law, rule, regulation, standard or code, which would in any case
prevent, inhibit or render obsolete the production or sale of any products of,
or substantially reduce the projected revenues of, or otherwise have a
Materially Adverse Effect.

 

Section 6.18 Governmental Consent. Neither the nature of Borrower or any of its
Subsidiaries nor any of their respective businesses or properties, nor any
relationship between Borrower and any other Person, nor any circumstance in
connection with the execution and delivery of the Credit Documents and the
consummation of the transactions contemplated thereby is such as to require on
behalf of Borrower or any of its Subsidiaries any consent,

 

26



--------------------------------------------------------------------------------

approval or other action by or any notice to or filing with any court or
administrative or governmental body in connection with the execution and
delivery of this Agreement and the Credit Documents.

 

Section 6.19 Disclosure. Neither this Agreement nor the Credit Documents nor any
other document, certificate or written statement furnished to Lender by or on
behalf of Borrower in connection herewith contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading. There is no fact peculiar
to Borrower which materially adversely affects or in the future may (so far as
Borrower can now foresee) materially adversely affect the business, property or
assets, financial condition or prospects of Borrower which has not been set
forth in this Agreement or in the Credit Documents, certificates and written
statements furnished to Lender by or on behalf of Borrower prior to the date
hereof in connection with the transactions contemplated hereby.

 

Section 6.20 Insurance Coverage. Each property of Borrower or any of its
Subsidiaries is insured on terms acceptable to Lender for the benefit of
Borrower or a Subsidiary of Borrower in amounts deemed adequate by Borrower’s
management and no less than those amounts customary in the industry in which
Borrower and its Subsidiaries operate against risks usually insured against by
Persons operating businesses similar to those of Borrower or its Subsidiaries in
the localities where such properties are located.

 

Section 6.21 Labor Matters. Except as set forth on Schedule 6.21, the Borrower
and the Borrower’s Subsidiaries have experienced no strikes, labor disputes,
slow downs or work stoppages due to labor disagreements which have had, or would
reasonably be expected to have, a Materially Adverse Effect, and, to the best
knowledge of Borrower, there are no such strikes, disputes, slow downs or work
stoppages threatened against any Borrower or any of Borrower’s Subsidiaries, the
result of which could have a Materially Adverse Effect. The hours worked and
payment made to employees of the Borrower and Borrower’s Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act or any
other applicable law dealing with such matters. All payments due from the
Borrower and Borrower’s Subsidiaries on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as liabilities on
the books of the Borrower and Borrower’s Subsidiaries where the failure to pay
or accrue such liabilities would reasonably be expected to have a Materially
Adverse Effect.

 

Section 6.22 Intercompany Loans; Dividends. The Intercompany Loans and the
Intercompany Credit Documents, to the extent that they exist, have been duly
authorized and approved by all necessary corporate and shareholder action on the
part of the parties thereto, and constitute the legal, valid and binding
obligations of the parties thereto, enforceable against each of them in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally, and by general principles of equity. There are no
restrictions on the power of any Consolidated Company to repay any Intercompany
Loan or to pay dividends on the Capital Stock. Intercompany loans as of the
Closing Date are described in Schedule 6.22.

 

Section 6.23 Burdensome Restrictions. Except as set forth on Schedule 6.23, none
of the Consolidated Companies is a party to or bound by any Contractual
Obligation or Requirement of Law which has had or would reasonably be expected
to have a Materially Adverse Effect.

 

Section 6.24 Solvency. Each of the Consolidated Company’s is solvent and able to
pay its debts as and when they accrue and are due.

 

Section 6.25 Guarantors - Income Requirement. The aggregate net income of the
Borrower and the Guarantors, on an annualized basis, is not less than eighty
five percent (85%) of the Consolidated Net Income.

 

Section 6.26 SEC Compliance and Filings.

 

(a) Borrower is and shall remain in full and complete compliance with all
applicable securities laws including, but not limited to, all requirements of
the Exchange Ad, to the extent applicable to the Borrower and its business.

 

27



--------------------------------------------------------------------------------

(b) Borrower previously has furnished or made available to the Lender through
the SEC’s EDGAR filing system accurate and complete copies of forms, reports,
and documents filed by Borrower with the Securities and Exchange Commission
(“SEC”) since December 31, 1993 (the “SEC Documents”), which include all
reports, schedules, proxy statements, and registration statements filed or
required to be filed by Borrower with the SEC since December 31, 1993. As of
their respective dates, the SEC Documents did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated in
those documents are necessary to make the statements in those documents not
misleading, in light of the circumstances in which they were made.

 

Section 6.27 Capital Stock of Borrower and Related Matters. The Borrower is not
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any of its Capital Stock or any warrants, options or other
securities or rights directly or indirectly convertible into or exercisable or
exchangeable for its Capital Stock.

 

Section 6.28 Places of Business.

 

(a) The Places of Business identified in Schedule 6.28(a) hereof constitute all
the Places of Business for the Consolidated Companies.

 

(b) The Places of Business identified in Schedule 6.28(b) hereof as Material
Places of Business are the only Places of Business which are Material Places of
Business.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that so long as it may borrow under this Agreement
or so long as any indebtedness remains outstanding under the Note that it will:

 

Section 7.1 Corporate Existence, Etc. Preserve and maintain, and cause each of
its Material Subsidiaries to preserve and maintain, its corporate existence, its
material rights, franchises, and licenses, and its material patents and
copyrights (for the scheduled duration thereof), trademarks, trade names, and
service marks, necessary or desirable in the normal conduct of its business, and
its qualification to do business as a foreign corporation in all jurisdictions
where it conducts business or other activities making such qualification
necessary, in each case where the failure to do so would reasonably be expected
to have a Materially Adverse Effect.

 

Section 7.2 Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, with all Requirements of Law (including, without
limitation, all insurance agency laws and the Environmental Laws, subject to the
exception set forth in Section 7.7(f) where the penalties, claims, fines, and
other liabilities resulting from noncompliance with such Environmental Laws do
not involve amounts in excess of $1,000,000. in the aggregate) and material
Contractual Obligations applicable to or binding on any of them where the
failure to comply with such Requirements of Law and material Contractual
Obligations would reasonably be expected to have a Materially Adverse Effect.

 

Section 7.3 Payment of Taxes and Claims, Etc. Pay, and cause each of its
Subsidiaries to pay, (i) all taxes, assessments and governmental charges imposed
upon it or upon its property, and (ii) all claims (including, without
limitation, claims for labor, materials, supplies or services) which might, if
unpaid, become a Lien upon its property, unless, in each case, the validity or
amount thereof is being contested in good faith by appropriate proceedings and
adequate reserves are maintained with respect thereto.

 

Section 7.4 Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, containing complete and accurate entries of
all their respective financial and business transactions.

 

28



--------------------------------------------------------------------------------

Section 7.5 Visitation, Inspection, Etc. Permit, and cause each of its
Subsidiaries to permit, any representative of the Lender to visit and inspect
any of its property, to examine its books and records and to make copies and
take extracts therefrom, and to discuss its affairs, finances and accounts with
its officers, all at such reasonable times and as often as the Lender or the
Lender may reasonably request after reasonable prior notice to Borrower;
provided, however, that at any time following the occurrence and during the
continuance of a Default or an Event of Default, no prior notice to Borrower
shall be required.

 

Section 7.6 Insurance; Maintenance of Properties.

 

(a) Maintain or cause to be maintained with financially sound and reputable
insurers, insurance with respect to its properties and business, and the
properties and business of the Borrower and each of its Subsidiaries, against
loss or damage of the kinds customarily insured against by reputable companies
in the same or similar businesses, such insurance to be of such types and in
such amounts, including such self-insurance and deductible provisions, as is
customary for such companies under similar circumstances; provided, however,
that in any event Borrower shall use its best efforts to maintain, or cause to
be maintained, insurance in amounts and with coverage not materially less
favorable to any Consolidated Company as in effect on the date of this
Agreement, except where the costs of maintaining such insurance would, in the
judgment of both Borrower and the Lender, be excessive.

 

(b) Cause all properties used or useful in the conduct of each Consolidated
Company to be maintained and kept in good condition, repair and working order
and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, settlements and improvements thereof,
all as in the judgment of Borrower may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times; provided, however, that nothing in this Section shall prevent Borrower
from discontinuing the operation or maintenance of any such properties if such
discontinuance is, in the judgment of Borrower, desirable in the conduct of its
business or the business of any Consolidated Company.

 

Section 7.7 Reporting Covenants. Furnish to the Lender:

 

(a) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of Borrower, balance sheets
of the Consolidated Companies as at the end of such year, presented on a
consolidated basis, and the related statements of income, shareholders’ equity,
and cash flows of the Consolidated Companies for such fiscal year, presented on
a consolidated basis, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and accompanied by a
report thereon of Deloitte & Touche, LLP or other independent public accountants
of comparable recognized national standing, which such report shall be
unqualified as to going concern and scope of audit and shall state that such
financial statements present fairly in all material respects the financial
condition as at the end of such fiscal year on a consolidated basis, and the
results of operations and statements of cash flows of the Consolidated Companies
for such fiscal year in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with GAAP, and where said financial statements are not
consistently applied with the prior fiscal year statements and the impact of
said difference;

 

(b) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each fiscal quarter of Borrower (including
the fourth fiscal quarter), balance sheets of the Consolidated Companies as at
the end of such quarter presented on a consolidated basis and the related
statements of income, shareholders’ equity, and cash flows of the Consolidated
Companies for such fiscal quarter and for the portion of Borrower’s fiscal year
ended at the end of such quarter, presented on a consolidated basis setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of Borrower’s previous fiscal year, all in
reasonable detail and certified by the chief financial officer or principal
accounting officer of Borrower that such financial statements fairly present in
all

 

29



--------------------------------------------------------------------------------

material respects the financial condition of the Consolidated Companies as at
the end of such fiscal quarter on a consolidated basis, and the results of
operations and statements of cash flows of the Consolidated Companies for such
fiscal quarter and such portion of Borrower’s fiscal year, in accordance with
GAAP consistently applied (subject to normal year end audit adjustments and the
absence of certain footnotes;

 

(c) No Default/Compliance Certificate. Together with the financial statements
required pursuant to subsections (a) and (b) above, a certificate of the
president, chief financial officer or principal accounting officer of Borrower
(i) to the effect that, based upon a review of the activities of the
Consolidated Companies and such financial statements during the period covered
thereby, there exists no Event of Default and no Default under this Agreement,
or if there exists an Event of Default or a Default hereunder, specifying the
nature thereof and the proposed response thereto, and (ii) demonstrating in
reasonable detail compliance as at the end of such fiscal year or such fiscal
quarter with Section 7.8 and Sections 8.1 through 8.4. In addition, along with
said Compliance Certificate, the Borrower will furnish a quarterly report of all
Funded Debt, in form reasonably acceptable to the Lender.

 

(d) Notice of Default. Promptly after Borrower has notice or knowledge of the
occurrence of an Event of Default or a Default, a certificate of the chief
financial officer or principal accounting officer of Borrower specifying the
nature thereof and the proposed response thereto;

 

(e) Litigation. Promptly after (i) the occurrence thereof, notice of the
institution of or any adverse development in any action, suit or proceeding or
any governmental investigation or any arbitration, before any court or
arbitrator or any governmental or administrative body, agency or official,
against any Consolidated Company, or any material property thereof, in any case
which reasonably might have a Materially Adverse Effect, or (ii) actual
knowledge thereof, notice of the threat of any such action, suit, proceeding,
investigation or arbitration;

 

(f) Environmental Notices. Promptly after receipt thereof, notice of any actual
or alleged violation, or notice of any action, claim or request for information,
either judicial or administrative, from any governmental authority relating to
any actual or alleged claim, notice of potential responsibility under or
violation of any Environmental Law, or any actual or alleged spill, leak,
disposal or other release of any Hazardous Material by any Consolidated Company
which could result in penalties, fines, claims or other liabilities to any
Consolidated Company in amounts in excess of $1,000,000.00 individually or in
the aggregate;

 

(g) ERISA.

 

(i) Promptly after the occurrence thereof with respect to any Plan of any
Consolidated Company or any ERISA Affiliate thereof, or any trust established
thereunder, notice of (A) a “reportable event” described in Section 4043 of
ERISA and the regulations issued from time to time thereunder (other than a
“reportable event” not subject to the provisions for thirty day notice to the
PBGC under such regulations), or (B) any other event which could subject any
Consolidated Company to any tax, penalty or liability under Title I or Title IV
of ERISA or Chapter 43 of the Code, or any tax or penalty resulting from a loss
of deduction under Sections 162, 404 or 419 of the Code, where any such taxes,
penalties or liabilities exceed or could exceed $1,000,000 in the aggregate;

 

(ii) Promptly after such notice must be provided to the PBGC, or to a Plan
participant, beneficiary or alternative payee, any notice required under Section
101(d), 302(f)(4), 303, 307, 4041(b)(1)(A) or 4041(c)(1)(A) of ERISA or under
Section 401(a)(29) or 412 of the Code with respect to any Plan of any
Consolidated Company or any ERISA Affiliate thereof;

 

30



--------------------------------------------------------------------------------

(iii) Promptly after receipt, any notice received by any Consolidated Company or
any ERISA Affiliate thereof concerning the intent of the PBGC or any other
governmental authority to terminate a Plan of such Company or ERISA Affiliate
thereof which is subject to Title IV of ERISA, to impose any liability on such
Company or ERISA Affiliate under Title IV of ERISA or Chapter 43 of the Code;

 

(iv) Upon the request of the Lender, promptly upon the filing thereof with the
Internal Revenue Service (“IRS”) or the Department of Labor (“DOL”), a copy of
IRS Form 5500 or annual report for each Plan of any Consolidated Company or
ERISA Affiliate thereof which is subject to Title IV of ERISA;

 

(v) Upon the request of the Lender, (A) true and complete copies of any and all
documents, government reports and IRS determination or opinion letters or
rulings for any Plan of any Consolidated Company from the IRS, PBGC or DOL, (B)
any reports filed with the IRS, PBGC or DOL with respect to a Plan of the
Consolidated Companies or any ERISA Affiliate thereof, or (C) a current
statement of withdrawal liability for each MultiEmployer Plan of any
Consolidated Company or any ERISA Affiliate thereof;

 

(h) Liens. Promptly upon any Consolidated Company becoming aware thereof, notice
of the filing of any federal statutory Lien, tax or other state or local
government Lien or any other Lien affecting their respective properties, other
than Permitted Liens except as expressly required by Section 8.2;

 

(i) Public Filings, Etc. Promptly upon the filing thereof or otherwise becoming
available, copies of all financial statements, annual, quarterly and special
reports, proxy statements and notices sent or made available generally by
Borrower to its public security holders, of all regular and periodic reports and
all registration statements and prospectuses, if any, filed by any of them with
any securities exchange or any governmental or state agency, and of all press
releases and other statements made available generally to the public containing
material developments in the business or financial condition of Borrower and the
other Consolidated Companies;

 

(j) Accountants’ Reports. Promptly upon receipt thereof, copies of all financial
statements of, and all reports submitted by, independent public accountants to
Borrower in connection with each annual, interim, or special audit of Borrower’s
consolidated financial statements;

 

(k) Burdensome Restrictions, Etc. Promptly upon the existence or occurrence
thereof, notice of the existence or occurrence of (i) any Contractual Obligation
or Requirement of Law described in Section 6.23, (ii) failure of any
Consolidated Company to hold in full force and effect those material trademarks,
service marks, patents, trade names, copyrights, licenses and similar rights
necessary in the normal conduct of its business, and (iii) any strike, labor
dispute, slow down or work stoppage as described in Section 6.21;

 

(l) New Material Subsidiaries. Within thirty (30) days after the formation or
acquisition of any Material Subsidiary, or any other event resulting in the
creation of a new Material Subsidiary, notice of the formation or acquisition of
such Material Subsidiary or such occurrence, including a description of the
assets of such entity, the activities in which it will be engaged, and such
other information as the Lender may request;

 

(m) Intercompany Asset Transfers. Promptly upon the occurrence thereof, notice
of the transfer of any assets from Borrower or any Guarantor to any other
Consolidated Company that is not Borrower or a Guarantor (in any transaction or
series of related transactions), excluding

 

31



--------------------------------------------------------------------------------

sales or other transfers of assets in the ordinary course of business, where the
Asset Value of such assets is less than $1,000,000;

 

(m) Other Information. With reasonable promptness, such other information about
the Consolidated Companies as the Lender may reasonably request from time to
time;

 

(n) Capital of Borrower.

 

(i) Notice of any sale of any Capital Stock by the Borrower, giving for each
said transaction the name and address of the Persons involved and the Capital
Stock involved.

 

(ii) Any documents, notices or other writings given by any Person owning Capital
Stock in the Parent under any stockholders agreement by one or more Persons
owning Capital Stock of the Borrower.

 

Section 7.8 Maintain the Following Financial Covenants.

 

(a) Consolidated Net Worth of a minimum of the sum of (i) $400,000,000 plus (ii)
50% of cumulative positive Net Income after September 30, 2003, plus (iii) 100%
of net cash raised through contribution or issuance of new equity, less (iv)
receivables from affiliates.

 

(b) A Fixed Charge Ratio of not less than 1.50 to 1.00 (The Fixed Charge Ratio
is defined as (Net Income + Operating Lease Payments + Provision for Taxes +
Interest Expense + Depreciation + Amortization—Capital Expenditures—Dividends) /
(Scheduled Principal Payment + Interest Expense + Operating Lease Payments).

 

(c) Funded Debt to EBITDA Ratio of not greater than 2.50 to 1.00.

 

The foregoing covenants will be tested quarterly on a rolling four quarter
schedule.

 

Section 7.9 Notices Under Certain Other Indebtedness. Immediately upon its
receipt thereof, Borrower shall furnish the Lender a copy of any notice received
by it, or any other Consolidated Company (a) from the holder(s) of Indebtedness
referred to in Section 8.1 (or from any trustee, agent, attorney, or other party
acting on behalf of such holder(s)) in an amount which, in the aggregate,
exceeds $1,000,000 where such notice states or claims the existence or
occurrence of any default or event of default with respect to such Indebtedness
under the terms of any indenture, loan or credit agreement, debenture, note, or
other document evidencing or governing such Indebtedness, or (b) from any
regulatory insurance agency or insurance company regarding any licenses or
agreements regarding the business of the Consolidated Company and which could
have a Material Adverse Effect. Borrower agrees to take such actions as may be
necessary to require the holder(s) of any Indebtedness (or any trustee or agent
acting on their behalf) in an amount exceeding $1,000,000 incurred pursuant to
documents executed or amended and restated after the Closing Date, to furnish
copies of all such notices directly to the Lender simultaneously with the
furnishing thereof to Borrower, and that such requirement may not be altered or
rescinded without the prior written consent of the Lender.

 

Section 7.10 Additional Guarantors. Promptly after (a) the formation or
acquisition (provided that nothing in this Section shall be deemed to authorize
the acquisition of any entity) of any Material Subsidiary not listed on Schedule
6.1, (b) the transfer of assets to any Consolidated Company if notice thereof is
required to be given pursuant to Section 7.7(m) and as a result thereof the
recipient of such assets becomes a Material Subsidiary, (c) the occurrence of
any other event creating a new Material Subsidiary, or (d) the failure to meet
the aggregate income requirement in Section 6.25 if the resulting requirement at
the Material Subsidiary requirement will be reduced (thus requiring additional
Material Subsidiaries), Borrower shall cause to be executed and delivered a (i)
Guaranty Agreement from each such Material Subsidiary in the form reasonably
acceptable to Lender and (ii) the joinder to the Contribution Agreement by such
Material Subsidiary.

 

32



--------------------------------------------------------------------------------

Section 7.11 Ownership of Guarantors. Borrower, and each Wholly Owned
Subsidiary, as the case may be, shall maintain its percentage of ownership
existing as of the date hereof of all Guarantors, and shall not decrease its
ownership percentage in each Person which becomes a Guarantor after the date
hereof, as such ownership exists at the time such Person becomes a Guarantor or
may be increased thereafter.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as the Revolving Loan Commitment remains in effect hereunder or the Note
shall remain unpaid, Borrower will not and will not permit any Subsidiary to:

 

Section 8.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, other than:

 

(a) Indebtedness under this Agreement;

 

(b) Indebtedness outstanding on the date hereof or pursuant to lines of credit
in effect on the date hereof and described on Schedule 8.1(b), together with all
extensions, renewals and refinancings thereof; provided, however, any such
extensions, renewals and refinancings shall not, without the written consent of
the Lender, increase any such Indebtedness or modify the terms of said
Indebtedness on terms less favorable to the maker or obligor;

 

(c) Purchase money indebtedness to the extent secured by a Lien permitted by
Section 8.2(b) provided such purchase money indebtedness does not exceed
$5,000,000;

 

(d) Unsecured current liabilities (other than liabilities for borrowed money or
liabilities evidenced by promissory notes, bonds or similar instruments)
incurred in the ordinary course of business (whether now outstanding or
hereafter arising or incurred) and either (i) not more than thirty (30) days
past due, or (ii) being disputed in good faith by appropriate proceedings with
reserves for such disputed liability maintained in conformity with GAAP and
Indebtedness in the nature of contingent repayment obligations arising in the
ordinary and normal course of business with respect to-deposits and down
payments;

 

(e) The Intercompany Loans described on Schedule 6.22 and any other loans
between Consolidated Companies not exceeding individually at any time the amount
of $500,000 and in the aggregate at any time the amount of $1,000,000 (excluding
Intercompany Loans listed on Schedule 6.22) provided that no loan or other
extension of credit may be made by a Guarantor to another Consolidated Company
that is not a Guarantor hereunder unless otherwise agreed in writing by the
Lender; and

 

(f) Unsecured, Subordinated Debt, not to exceed an aggregate amount of
$25,000,000, and other Subordinated Debt in form and substance acceptable to the
Lender and evidenced by its written consent thereto. Any Indebtedness
outstanding under this subparagraph shall be a part of the Indebtedness under
paragraph (g) below and will thereby reduce the amount available under
subparagraph (g) below; and

 

(g) Unsecured Indebtedness not to exceed at any time the aggregate amount of
$100,000,000 (less any Indebtedness outstanding under subparagraph (f) above)
provided that the covenants and maturity date of said Indebtedness are less
restrictive and longer than this Facility.

 

Section 8.2 Liens. Create, incur, assume or suffer to exist any Lien on any of
its property now owned or hereafter acquired by any Credit Party to secure any
Indebtedness other than:

 

(a) Liens existing on the date hereof disclosed on Schedule 8.2, and provided no
Event of Default has occurred and is then continuing, any renewal, extension or
refunding of such

 

33



--------------------------------------------------------------------------------

Lien in an amount not exceeding the amount thereof remaining unpaid immediately
prior to such renewal, extension or refunding;

 

(b) Any Lien on any property securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the acquisition cost of such property
and any refinancing thereof, provided that such Lien does not extend to any
other property, and provided further that the aggregate principal amount of
Indebtedness secured by all such Liens at any time does not exceed $5,000,000;

 

(c) Liens for taxes not yet due, and Liens for taxes or Liens imposed by ERISA
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained;

 

(d) Statutory Liens of landlords (excluding however any Material Places of
Business) and Liens of carriers, warehousemen, mechanics, materialmen and other
Liens imposed by law created in the ordinary course of business for amounts not
yet due or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves are being maintained;

 

(e) Liens incurred or deposits made in the ordinary course of business in
connection with workers or workman’s compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money);

 

(f) Liens securing the Facilities; and

 

(g) Liens reserved or invested in governmental authority (including without
limitation zoning laws) which do not materially impair the use of such property.

 

Section 8.3 Sales. Etc. Sell, lease, or otherwise dispose of its accounts,
property or other assets (including Capital Stock of Subsidiaries); provided,
however, that the foregoing restrictions on asset sales shall not be applicable
to (a) sales of equipment or other personal property being replaced by other
equipment or other personal property purchased as a capital expenditure item,
(b) other asset sales (including sales of the Capital Stock of Subsidiaries)
from one Credit Party to the other, and (c) other asset sales (including sales
of the Capital Stock of Subsidiaries) provided that no Default or Event of
Default then exists or would arise by virtue of said sale and the sale price or
the value of said sale (as reasonably determined by the Board of Directors of
the selling Consolidated Company) for said sale is less than $20,000,000 or 10%
of Consolidated EBITDA at that time.

 

Section 8.4 Mergers, Acquisitions, Etc. Merge or consolidate with any other
Person, or acquire by purchase any other person or its assets; provided,
however, that the foregoing restrictions on mergers shall not apply to (a) a
Permitted Acquisition provided that notice of said pending Permitted Acquisition
is given to the Lender along with a certification after said Permitted
Acquisition that this Agreement has been complied with both before and after
said Acquisition, (b) mergers between a Subsidiary of Borrower and Borrower or
between Subsidiaries of Borrower, or (c) mergers between a third party and the
Borrower where the Borrower is the surviving corporation provided that said
merger is a Permitted Acquisition; provided, however, that no transaction
pursuant to clauses (a), (b), or (c) shall be permitted if any Default or Event
of Default otherwise exists at the time of such transaction or would otherwise
arise as a result of such transaction.

 

Section 8.5 Investments, Loans. Etc. Make, permit or hold any Investments in any
Person, or otherwise acquire or hold any Subsidiaries, other than:

 

(a) Those investments referenced in Schedule 8.5.

 

34



--------------------------------------------------------------------------------

(b) Investments in Subsidiaries that are Guarantors under this Agreement,
whether such Subsidiaries are Guarantors on the Closing Date or become
Guarantors in accordance with Section 7.10 after the Closing Date; provided,
however, nothing in this Section 8.5 shall be deemed to authorize an investment
pursuant to this subsection (a) in any entity that is not a Subsidiary and a
Guarantor prior to such investment;

 

(c) Investments in Subsidiaries, other than those Subsidiaries that are or
become Guarantors under this Agreement, made after the Closing Date, in an
aggregate amount not to exceed $1,000,000 unless otherwise consented to in
writing by the Lender;

 

(d) Direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
supported by the full faith and credit of the United States and maturing within
one year from the date of creation thereof;

 

(e) Commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by a nationally recognized credit rating agency;

 

(f) Time deposits maturing within one year from the date of creation thereof
with, including certificates of deposit issued by the Lender and any office
located in the United States of any bank or trust company which is organized
under the laws of the United States or any state thereof and has assets
aggregating at least $500,000,000, including without limitation, any such
deposits in Eurodollars issued by a foreign branch of any such bank or trust
company;

 

(g) Investments made by Plans;

 

(h) Permitted Intercompany Loans on terms and conditions acceptable to the
Lender;

 

(i) Investments in stock or assets of another entity which thereby becomes a
Subsidiary, in an aggregate amount not to exceed $5,000,000 in cash
consideration, which transaction constitutes a Permitted Acquisition; and

 

(j) Advances made to employees in the ordinary and normal course of business
consistent with past practice and for business purposes, and which advances are
repaid by the employee within thirty (30) days.

 

Section 8.6 Sale and Leaseback Transactions. Sell or transfer any property, real
or personal, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property which any Consolidated Company intends to
use for substantially the same purpose or purposes as the property being sold or
transferred.

 

Section 8.7 Transactions with Affiliates. Except as otherwise approved in
writing by the Lender:

 

(a) Enter into any material transaction or series of related transactions which
in the aggregate would be material, whether or not in the ordinary course of
business, with any Affiliate of any Consolidated Company (but excluding any
Affiliate which is also a Wholly Owned Subsidiary), other than on terms and
conditions substantially as favorable to such Consolidated Company as would be
obtained by such Consolidated Company at the time in a comparable arm’s length
transaction with a Person other than an Affiliate.

 

(b) Convey or transfer to any other Person (including any other Consolidated
Company) any real property, buildings, or fixtures used in the manufacturing or
production operations of any Consolidated Company, or convey or transfer to any
other Consolidated Company any other assets (excluding conveyances or transfers
in the ordinary course of business)

 

35



--------------------------------------------------------------------------------

if at the time of such conveyance or transfer any Default or Event of Default
exists or would exist as a result of such conveyance or transfer.

 

Section 8.8 Optional Prepayments. Directly or indirectly, prepay, purchase,
redeem, retire, defense or otherwise acquire, or make any optional payment on
account of any principal of, interest on, or premium payable in connection with
the optional prepayment, redemption or retirement of, any of its Indebtedness,
or give a notice of redemption with respect to any such Indebtedness, or make
any payment in violation of the subordination provisions of any Subordinated
Debt, except with respect to (a) the Obligations under this Agreement and the
Notes, (b) prepayments of Indebtedness outstanding pursuant to revolving credit,
overdraft and line of credit facilities permitted pursuant to Section 8.1 (c),
(d), (g) and (h), (c) Intercompany Loans made or outstanding pursuant to Section
8.1(e), (d) Intercompany Loans where both Consolidated Companies are not Credit
Parties made or outstanding pursuant to Section 8.1 upon the prior written
consent of the Lender, and (e) Subordinated Debt, upon the prior written
consent, of the Lender.

 

Section 8.9 Changes in Business. Enter into any business which is substantially
different from that presently conducted by the Consolidated Companies taken as a
whole.

 

Section 8.10 ERISA. Take or fail to take any action with respect to any Plan of
any Consolidated Company or, with respect to its ERISA Affiliates, any Plans
which are subject to Title IV of ERISA or to continuation health care
requirements for group health plans under the Code, including without limitation
(a) establishing any such Plan, (b) amending any such Plan (except where
required to comply with applicable law), (c) terminating or withdrawing from any
such Plan, or (d) incurring an amount of unfunded benefit liabilities, as
defined in Section 4001(a)(18) of ERISA, or any withdrawal liability under Title
IV of ERISA with respect to any such Plan, without first obtaining the written
approval of the Lender and the Required Lender, to the extent that such actions
or failures could result in a Materially Adverse Effect.

 

Section 8.11 Additional Negative Pledges. Create or otherwise cause or suffer to
exist or become effective, directly or indirectly, any prohibition or
restriction on the creation or existence of any Lien upon any asset of any
Consolidated Company, other than pursuant to (a) the terms of any agreement,
instrument or other document pursuant to which any Indebtedness permitted by
Section 8.2(b) is incurred by any Consolidated Company, so long as such
prohibition or restriction applies only to the property or asset being financed
by such Indebtedness, and (b) any requirement of applicable law or any
regulatory authority having jurisdiction over any of the Consolidated Companies.

 

Section 8.12 Limitation on Payment Restrictions Affecting Consolidated
Companies. Create or otherwise cause or suffer to exist or become effective, any
consensual encumbrance or restriction on the ability of any Consolidated Company
to (a) pay dividends or make any other distributions on such Consolidated
Company’s stock, or (b) pay any indebtedness owed to Borrower or any other
Consolidated Company, or (c) transfer any of its property or assets to Borrower
or any other Consolidated Company, except any consensual encumbrance or
restriction existing under the Credit Documents.

 

Section 8.13 Actions Under Certain Documents. Without the prior written consent
of the Lender (which consent shall not be unreasonably withheld), modify, amend,
cancel or rescind the Intercompany Loans or Intercompany Credit Documents
(except that a loan between Consolidated Companies as permitted by Section 8.1
may be modified or amended so long as it otherwise satisfies the requirements of
Section 8.1), or make demand of payment or accept payment on any Intercompany
Loans permitted by Section 8.1, except that current interest accrued thereon as
of the date of this Agreement and all interest subsequently accruing thereon
(whether or not paid currently) may be paid unless a Default or Event of Default
has occurred and is continuing.

 

Section 8.14 Financial Statements; Fiscal Year. Borrower shall make no change in
the dates of the fiscal year now employed for accounting and reporting purposes
without the prior written consent of the Lender, which consent shall not be
unreasonably withheld.

 

Section 8.15 Change of Management. Allow or suffer to occur any change of
management of the Borrower which creates an Event of Default under Section 9.13.

 

36



--------------------------------------------------------------------------------

Section 8.16 Change of Control. Allow or suffer to occur any change of control
of the Borrower in violation of Section 9.11.

 

Section 8.17 Guaranties. Without the prior written consent of the Lender, extend
or execute any Guaranty other than (a) endorsements of instruments for deposit
or collection in the ordinary and normal course of business, (b) Guaranties
acceptable in writing to the Lender, and (c) Guaranties for obligations of any
Consolidated Subsidiary; provided, however, said Guaranteed Indebtedness will
not exceed the aggregate amount of $10,000,000 without the prior written consent
of the Lender.

 

Section 8.18 Changes in Debt Instruments. Without the prior written consent of
the Lender, enter into any amendment, change or modification of any agreement
relating to any Indebtedness; provided, however, the foregoing restrictions
shall not prohibit any such amendment, change or modification where (a) it
relates solely to an extension of a maturity date if said Indebtedness is not
already in default, and (b) other changes in said agreements which are not
material; provided, however, if said amendment, change or modification
constitutes the waiver of any default condition under said agreement, notice of
said matter along with a copy of said amendment, change or modification shall be
given to the Lender.

 

Section 8.19 This section is not applicable.

 

Section 8.20 No Issuance of Capital Stock. Without the prior written consent of
the Lender permit any Subsidiary to issue any additional Capital Stock.

 

Section 8.21 No Payments on Subordinated Debt. Without the prior written consent
of the Lender:

 

(a) The Borrower shall not make or cause any payment of principal to be made on
the Subordinated Debt unless and until all Obligations due the Lender hereunder
are paid in full; and

 

(b) The Borrower shall not make or cause any payment of interest to be made on
the Subordinated Debt except and only to the extent and only during the period
of time permitted under the Subordinated Debt document; and

 

(c) Upon the occurrence and continuation of an Event of Default and, as a result
of which, the Lender has elected to exercise any of the remedies under Article
IX, the Borrower shall not thereafter make or permit any payments of any nature
whatsoever to be made on any Subordinated Debt.

 

Section 8.22 Insurance Business. Without the prior written consent of the Lender
no Consolidated Company may engage in any business in the nature of an insurance
company, in which the Consolidated Company assumes the risk as an insurer.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Upon the occurrence and during the continuance of any of the following specified
events (each an “Event of Default”):

 

Section 9.1 Payments. Borrower shall fail to make promptly when due (including,
without limitation, by mandatory prepayment) any principal payment with respect
to the Loans, or Borrower shall fail to make within five (5) Business Days after
the due date thereof any payment of interest, fee or other amount payable
hereunder;

 

Section 9.2 Covenants Without Notice. Borrower shall fail to observe or perform
any covenant or agreement contained in Sections 7.8, 7.11, or 8.1 through 8.22;

 

37



--------------------------------------------------------------------------------

Section 9.3 Other Covenants. Borrower shall fail to observe or perform any
covenant or agreement contained in this Agreement, other than those referred to
in Sections 9.1 and 9.2, and, if capable of being remedied, such failure shall
remain unremedied for thirty days after the earlier of (a) Borrower’s obtaining
actual knowledge thereof, or (b) written notice thereof shall have been given to
Borrower by Lender or the Lender;

 

Section 9.4 Representations. Any representation or warranty made or deemed to be
made by Borrower or any other Credit Party under this Agreement or any other
Credit Document (including the Schedules attached thereto), or any certificate
or other document submitted to the Lender or the Lender by any such Person
pursuant to the terms of this Agreement or any other Credit Document, shall be
incorrect in any material respect when made or deemed to be made or submitted;

 

Section 9.5 Non-Payments of Other Indebtedness. Any Consolidated Company shall
fail to make when due (whether at stated maturity, by acceleration, on demand or
otherwise, and after giving effect to any applicable grace period) any payment
of principal of or interest on any Indebtedness (other than the Obligations)
exceeding $1,000,000 in the aggregate;

 

Section 9.6 Defaults Under Other Agreements. Any Consolidated Company shall fail
to observe or perform any covenants or agreements contained in any agreements or
instruments relating to any of its Indebtedness exceeding $1,000,000 in the
aggregate, or any other event shall occur in respect of Indebtedness exceeding
$1,000,000 if the effect of such failure or other event is to accelerate, or to
permit the holder of such Indebtedness or any other Person to accelerate, the
maturity of such Indebtedness; or any such Indebtedness shall be required to be
prepaid (other than by a regularly scheduled required prepayment) in whole or in
part prior to its stated maturity;

 

Section 9.7 Bankruptcy. Any Consolidated Company, shall commence a voluntary
case concerning itself under the Bankruptcy Code or an involuntary case for
bankruptcy is commenced against any Consolidated Company and the petition is not
controverted within ten (10) days, or is not dismissed within sixty (60) days,
after commencement of the case; or a custodian (as defined in the Bankruptcy
Code) is appointed for, or takes charge of, all or any substantial part of the
property of any Consolidated Company; or any Consolidated Company commences
proceedings of its own bankruptcy or to be granted a suspension of payments or
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction, whether now or hereafter in effect, relating to any Consolidated
Company or there is commenced against any Consolidated Company any such
proceeding which remains undismissed for a period of sixty (60) days; or any
Consolidated Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or any
Consolidated Company suffers any appointment of any custodian or the like for it
or any substantial part of its property to continue undischarged or unstayed for
a period of sixty (60) days; or any Consolidated Company makes a general
assignment for the benefit of creditors; or any Consolidated Company shall fail
to pay, or shall state that it is unable to pay, or shall be unable to pay, its
debts generally as they become due; or any Consolidated Company shall call a
meeting of its creditors with a view to arranging a composition or adjustment of
its debts; or any Consolidated Company shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate action is taken by any Consolidated Company for the purpose of
effecting any of the foregoing;

 

Section 9.8 ERISA. A Plan of a Consolidated Company or a Plan subject to Title
IV of ERISA of any of its ERISA Affiliates:

 

(a) shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Code or
Section 302 of ERISA for any plan year or a waiver of such standard is sought or
granted with respect to such Plan under applicable law, the terms of such Plan
or Section 412 of the Code or Section 303 of ERISA; or

 

(b) is being, or has been, terminated or the subject of termination proceedings
under applicable law or the terms of such Plan; or

 

(c) shall require a Consolidated Company to provide security under applicable
law, the terms of such Plan, Section 401 or 412 of the Code or Section 306 or
307 of ERISA; or

 

38



--------------------------------------------------------------------------------

(d) results in a liability to a Consolidated Company under applicable law, the
terms of such Plan, or Title IV of ERISA;

 

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Materially Adverse Effect;

 

Section 9.9 Money Judgment. A Judgment or order for the payment of money in
excess of $1,000,000 or otherwise having a Materially Adverse Effect shall be
rendered against any other Consolidated Company, and such judgment or order
shall continue unsatisfied (in the case of a money judgment) and in effect for a
period of sixty (60) days during which execution shall not be effectively stayed
or deferred (whether by action of a court, by agreement or otherwise). In regard
to the foregoing, amounts which are fully covered by insurance shall not be
considered in regard to the foregoing $1,000,000 limit.

 

Section 9.10 Ownership of Credit Parties and Pledged Entities. If shall at any
time fail to own and control the required percentage of the voting stock of any
Guarantor, either directly or indirectly through a Wholly-Owned Subsidiary, as
of the date that Person became or was required to become a Guarantor.

 

Section 9.11 Change in Control of Borrower.

 

(a) Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Exchange Act), other than stockholders existing on the Closing Date or
their affiliates and the Persons set forth in Schedule 9.11 shall become the
“beneficial owner(s)” (as defined in said Rule 13d-3 of the Exchange Act) of
more than forty percent (40%) of the shares of the outstanding Capital Stock of
Borrower entitled to vote for members of Borrower’s board of directors; or

 

(b) Any event or condition shall occur or exist which, pursuant to the terms of
any change in control provision, requires or permits the holder(s) of
Indebtedness of any Consolidated Company to require that such Indebtedness be
redeemed, repurchased, defeased, prepaid or repaid, in whole or in part, or the
maturity of such Indebtedness to be accelerated in any respect.

 

Section 9.12 Default Under Other Credit Documents. There shall exist or occur
any “Event of Default” as provided under the terms of any other Credit Document
(after giving effect to any applicable grace period), or any Credit Document
ceases to be in full force and effect or the validity or enforceability thereof
is disaffirmed by or on behalf of any Credit Party, or at any time it is or
becomes unlawful for any Credit Party to perform or comply with its obligations
under any Credit Document, or the obligations of any Credit Party under any
Credit Document are not or cease to be legal, valid and binding on any such
Credit Party;

 

Section 9.13 This Section is not applicable.

 

Section 9.14 Attachments. An attachment or similar action shall be made on or
taken against any of the assets of any Consolidated Company with an Asset Value
exceeding $1,000,000 in aggregate and is not removed, suspended or enjoined
within thirty (30) days of the same being made or any suspension or injunction
being lifted.

 

Section 9.15 Default Under Subordinated Loan Documents. An Event of Default
occurs and is continuing under any Subordinated Debt;

 

Section 9.16 Material Adverse Effect. The occurrence of any Material Adverse
Effect in the financial condition of any Consolidated Company or its business:

 

then, and in any such event, and at any time thereafter if any Event of Default
shall then be continuing, the Lender may, and upon the written request of the
Lender, shall, by written notice to Borrower, take any or all of the following
actions, without prejudice to the rights of the Lender, the Lender or the holder
of any Note to enforce its claims against Borrower or any other Credit Party:
(i) declare the Revolving Loan Commitment terminated, whereupon the Commitment
of the Lender shall terminate immediately and any fees due under this Agreement
shall forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued

 

39



--------------------------------------------------------------------------------

interest on the Loans, and all other obligations owing hereunder, to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Borrower (iii) exercise such other remedies as are provided to the Lender under
any other Credit Document; (iv) exercise such other rights as may be provided by
applicable law; and (v) declare that all Obligations shall thereafter bear
interest at the Default Rate; provided, that, if an Event of Default specified
in Section 9.7 shall occur, the result which would occur upon the giving of
written notice by the Lender to any Credit Party, as specified in clauses (i),
(ii), (iii) or, (iv) or (v) above, shall occur automatically without the giving
of any such notice.

 

ARTICLE X

 

This Article is not applicable.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, telecopy or
similar teletransmission or writing) and shall be given to such party at its
address or applicable teletransmission number set forth on the signature pages
hereof, or such other address or applicable teletransmission number as such
party may hereafter specify by notice to the Lender and Borrower. Each such
notice, request or other communication shall be effective (a) if given by mail,
seventy-two (72) hours after such communication is deposited in the mails with
first class postage prepaid, addressed as aforesaid, (c) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in the
signature page hereto and the appropriate confirmation is received, or (c) if
given by any other means (including, without limitation, by air courier), when
delivered or received at the address specified in the signature page hereto;
provided that notices to the Lender shall not be effective until received.

 

Section 11.2 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the other Credit Documents, nor consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Lender, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Notwithstanding the foregoing, no amendment, waiver or consent shall,
unless in writing and signed by the Lender in addition to the Lender required
hereinabove to take such action, affect the rights or duties of the Lender under
this Agreement or under any other Credit Document.

 

Section 11.3 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Lender in exercising any right or remedy hereunder or under any other Credit
Document, and no course of dealing between any Credit Party and the Lender,
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right or remedy hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right or remedy
hereunder or thereunder. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which the Lender, would
otherwise have. No notice to or demand on any Credit Party not required
hereunder or under any other Credit Document in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Lender, any other or
further action in any circumstances without notice or demand.

 

Section 11.4 Payment of Expenses, Etc. Borrower shall:

 

(a) whether or not the transactions hereby contemplated are consummated, pay all
reasonable, out-of-pocket costs and expenses of the Lender in the administration
(both before and after the execution hereof and including reasonable expenses
actually incurred relating to advice of counsel as to the rights and duties of
the Lender with respect thereto) of, and in connection with the preparation,
execution and delivery of, preservation of rights under, enforcement of, and,
after a Default or Event of Default, refinancing, renegotiation or restructuring
of, this Agreement and the other Credit Documents and the documents and
instruments referred to therein, and any amendment, waiver or consent relating
thereto (including, without limitation, the reasonable fees actually incurred
and disbursements of counsel for the Lender), and in the case of enforcement of
this Agreement or any Credit Document after the occurrence and during the
continuance of an

 

40



--------------------------------------------------------------------------------

Event of Default, all such reasonable, out-of-pocket costs and expenses
(including, without limitation, the reasonable fees actually incurred and
disbursements of counsel), for any of the Lender;

 

(b) subject, in the case of certain Taxes, to the applicable provisions of
Section 4.7(b), pay and hold the Lender harmless from and against any and all
present and future stamp, documentary, intangible and other similar Taxes with
respect to this Agreement, the Notes and any other Credit Documents, any
collateral described therein, or any payments due thereunder, including interest
and penalties and save the Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission of Borrower
to pay such Taxes; provided, however, nothing contained in this subsection shall
obligate the Borrower to pay any taxes based on the overall income of the
Lender; and

 

(c) indemnify the Lender, and its officers, directors, employees,
representatives and agents from, and hold each of them harmless against, any and
all costs, losses, liabilities, claims, damages or expenses incurred by any of
them (whether or not any of them is designated a party thereto) (an
“Indemnitee”) arising out of or by reason of any third party investigation,
litigation or other proceeding related to any actual or proposed use of the
proceeds of any of the Loans or any Credit Party’s entering into and performing
of the Agreement, the Notes, or the other Credit Documents, including, without
limitation, the reasonable fees actually incurred and disbursements of counsel
(including foreign counsel) incurred in connection with any such third party
investigation, litigation or other proceeding; provided, however, Borrower shall
not be obligated to indemnify any Indemnitee for any of the foregoing arising
out of such Indemnitee’s gross negligence or willful misconduct or the breach by
the Indemnitee of its obligations under this Agreement;

 

(d) without limiting the indemnities set forth in subsection (c) above,
indemnify each Indemnitee for any and all expenses and costs (including without
limitation, remedial, removal, response, abatement, cleanup, investigative,
closure and monitoring costs), losses, claims (including claims for contribution
or indemnity and including the cost of investigating or defending any claim and
whether or not such claim is ultimately defeated, and whether such claim arose
before, during or after any Credit Party’s ownership, operation, possession or
control of its business, property or facilities or before, on or after the date
hereof, and including also any amounts paid incidental to any compromise or
settlement by the Indemnitee or Indemnitees to the holders of any such claim),
lawsuits, liabilities, obligations, actions, judgments, suits, disbursements,
encumbrances, liens, damages (including without limitation damages for
contamination or destruction of natural resources), penalties and fines of any
kind or nature whatsoever (including without limitation in all cases the
reasonable fees actually incurred, other charges and disbursements of counsel in
connection therewith) incurred, suffered or sustained by that Indemnitee based
upon, arising under or relating to Environmental Laws based on, arising out of
or relating to in whole or in part, the existence or exercise of any rights or
remedies by any Indemnitee under this Agreement, any other Credit Document or
any related documents (but excluding those incurred, suffered or sustained by
any Indemnitee as a result of any action taken by or on behalf of the Lender
with respect to any Subsidiary of Borrower (or the assets thereof) owned or
controlled by the Lender). The indemnity permitted in this clause (d) shall (i)
not apply as to any Indemnity to any costs or expenses in connection with any
condition, suspected condition, threatened condition or alleged condition which
first arises and occurs after said Indemnitee Lender succeeds to the ownership
of, takes possession of or operates the business or any property of the Borrower
or any of its Subsidiaries, and (ii) in the case of cleanup, investigative,
closure and monitoring costs concerning or relating to Hazardous Materials or
any Environmental Laws shall only apply after an Event of Default has occurred
and is continuing provided that the Credit Party is then undertaking and
fulfilling all its obligations under this Agreement and Environmental Laws with
respect to said cleanup, investigation, closure and monitoring.

 

41



--------------------------------------------------------------------------------

If and to the extent that the obligations of Borrower under this Section 11.4
are unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.

 

Section 11.5 Right of Set-Off. In addition to and not in limitation of all
rights of offset that the Lender may have under applicable law, the Lender
shall, upon the occurrence and during the continuance of any Event of Default
and whether or not the Lender has made any demand or any Credit Party’s
obligations are matured, have the right to appropriate and apply to the payment
of any Credit Party’s obligations hereunder and under the other Credit
Documents, all deposits of any Credit Party (general or special, time or demand,
provisional or final, other than escrow or trust accounts denoted as such) then
or thereafter held by and other indebtedness or property then or thereafter
owing by the Lender, whether or not related to this Agreement or any transaction
hereunder. The Lender shall promptly notify Borrower of any offset hereunder.

 

Section 11.6 Benefit of Agreement.

 

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto,
provided that Borrower may not assign or transfer any of its interest hereunder
without the prior written consent of the Lender except as otherwise provided in
this Agreement.

 

(b) The Lender may make, carry or transfer Loans at, to or for the account of,
any of its branch offices or the office of an Affiliate of the Lender.

 

(c) The Lender may assign all or a portion of its interests, rights and
obligations under this Agreement; provided, however, that (i) the Lender must
give prior written consent to such assignment to Borrower unless such assignment
is to an Affiliate of the assigning Lender, (ii) the amount of the Revolving
Loan Commitments, or Loans, in the case of assignment of Loans, of the assigning
Lender subject to each assignment (determined as of the date the assignment and
acceptance with respect to such assignment is delivered to the Lender) shall not
be less than $1,000,000, (iii) the parties to each such assignment shall execute
and deliver to the Lender an assignment and acceptance, together with a Note or
Notes subject to such assignment and, unless such assignment is to an Affiliate
of the Lender, a processing and recordation fee of $2,500, and (iv) the assignee
has the ability to satisfy the obligations of said Lender hereunder. Borrower
shall not be responsible for such processing and recordation fee or any costs or
expenses incurred by the Lender or the Lender in connection with such
assignment. From and after the effective date specified in each assignment and
acceptance, which effective date shall be at least one (1) Business Day after
the execution thereof, the assignee thereunder shall be a party hereto and to
the extent of the interest assigned by such assignment and acceptance, have the
rights and obligations of a Lender under this Agreement. Notwithstanding the
foregoing, the assigning Lender must retain after the consummation of such
assignment and acceptance, a minimum aggregate amount of Commitments or Loans,
as the case may be, of $2,000,000; provided, however, no such minimum amount
shall be required with respect to any such assignment made at any time there
exists an Event of Default hereunder. Within one (1) Business Day after receipt
of the notice and the assignment and acceptance, Borrower, at its own expense,
shall execute and deliver to the Lender, in exchange for the surrendered Note or
Notes (which shall be marked “canceled” and delivered to Borrower), a new Note
or Notes to the order of such assignee in a principal amount equal to the
applicable Commitments or Loans assumed by it pursuant to such assignment and
acceptance and new Note or Notes to the assigning Lender in the amount of its
retained Commitment or Commitments or amount of its retained Loans. Such new
Note or Notes shall be in an aggregate principal amount equal to the aggregate
principal amount of such surrendered Note or Notes, shall be dated the date of
the surrendered Note or Notes which they replace, and shall otherwise be in
substantially the form attached hereto.

 

(d) The Lender may, without the consent of Borrower, sell participations to one
or more of its Affiliate banks in all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments in the Loans
owing to it and the Notes held by it).

 

42



--------------------------------------------------------------------------------

(e) The Lender or participant may, in connection with the assignment or
participation or proposed assignment or participation, pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to Borrower or the other Consolidated Companies furnished
to the Lender by or on behalf of Borrower or any other Consolidated Company.
With respect to any disclosure of confidential, non-public, proprietary
information, such proposed assignee or participant shall agree to use the
information only for the purpose of making any necessary credit judgments with
respect to this credit facility and not to use the information in any manner
prohibited by any law, including without limitation, the securities laws of the
United States. The proposed participant or assignee shall agree not to disclose
any of such information except (i) to directors, employees, auditors or counsel
to whom it is necessary to show such information, each of whom shall be informed
of the confidential nature of the information, (ii) in any statement or
testimony pursuant to a subpoena or order by any court, governmental body or
other agency asserting jurisdiction over such entity, or as otherwise required
by law (provided prior notice is given to Borrower and the Lender unless
otherwise prohibited by the subpoena, order or law), and (iii) upon the request
or demand of any regulatory agency or authority with proper jurisdiction. The
proposed participant or assignee shall further agree to return all documents or
other written material and copies thereof received from the Lender, the Lender
or Borrower relating to such confidential information unless otherwise properly
disposed of by such entity.

 

(f) The Lender may at any time assign all or any portion of its rights in this
Agreement and the Notes issued to it to a Federal Reserve Bank; provided that no
such assignment shall release the Lender from any of its obligations hereunder.

 

(g) If (i) any Taxes referred to in Section 4.7(b) have been levied or imposed
so as to require withholdings or deductions by Borrower and payment by Borrower
of additional amounts to the Lender as a result thereof, (ii) the Lender shall
make demand for payment of any material additional amounts as compensation for
increased costs pursuant to Section 4.10 or for its reduced rate of return
pursuant to Section 4.16, or (iii) the Lender shall decline to consent to a
modification or waiver of the terms of this Agreement or the other Credit
Documents requested by Borrower, then and in such event, upon request from
Borrower delivered to the Lender and the Lender, such Lender shall assign, in
accordance with the provisions of Section 11.6(c), all of its rights and
obligations under this Agreement and the other Credit Documents to another
Lender or an Eligible Assignee selected by Borrower, in consideration for the
payment by such assignee to the Lender of the principal of, and interest on, the
outstanding Loans accrued to the date of such assignment, and the assumption of
such Lender’s Commitment hereunder, together with any and all other amounts
owing to such Lender under any provisions of this Agreement or the other Credit
Documents accrued to the date of such assignment.

 

Section 11.7 Governing Law; Submission to Jurisdiction.

 

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
UNDER THE NOTES SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND BE
GOVERNED BY THE INTERNAL LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF) OF THE STATE OF FLORIDA.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE NOTES OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE CIRCUIT COURT OF ORANGE COUNTY,
FLORIDA, OR ANY OTHER COURT OF THE STATE OF FLORIDA OR OF THE UNITED STATES OF
AMERICA FOR THE MIDDLE DISTRICT OF FLORIDA, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, BORROWER HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND, TO THE
EXTENT

 

43



--------------------------------------------------------------------------------

PERMITTED BY LAW, BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING,
WITHOUT LITIGATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(c) BORROWER HEREBY IRREVOCABLY DESIGNATES THE PRESIDENT OF THE BORROWER, AS SO
DESIGNATED FROM TIME TO TIME, AT THE ADDRESS SET FORTH ON THE BORROWER’S
SIGNATURE PAGE TO THIS AGREEMENT AS ITS DESIGNEE, APPOINTEE AND LOCAL AGENT TO
RECEIVE, FOR AND ON BEHALF OF BORROWER, SERVICE OF PROCESS IN SUCH RESPECTIVE
JURISDICTIONS IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR THE NOTES OR ANY DOCUMENT RELATED THERETO. IT IS UNDERSTOOD THAT A COPY OF
SUCH PROCESS SERVED ON SUCH LOCAL AGENT WILL BE PROMPTLY FORWARDED BY SUCH LOCAL
AGENT AND BY THE SERVER OF SUCH PROCESS BY MAIL TO BORROWER AT ITS ADDRESS SET
FORTH OPPOSITE ITS SIGNATURE BELOW, BUT, TO THE EXTENT PERMITTED BY LAW, THE
FAILURE OF BORROWER TO RECEIVE SUCH COPY SHALL NOT AFFECT IN ANY WAY THE SERVICE
OF SUCH PROCESS. BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
BORROWER AT ITS SAID ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS
AFTER SUCH MAILING.

 

(d) Nothing herein shall affect the right of the Lender or any Credit Party to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against Borrower in any other jurisdiction.

 

Section 11.8 Independent Nature of Lender’s Rights. The amounts payable at any
time hereunder to the Lender shall be a separate and independent debt, and the
Lender shall be entitled to protect and enforce its rights pursuant to this
Agreement and its Notes, and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

Section 11.9 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

Section 11.10 Effectiveness; Survival.

 

(a) This Agreement shall become effective on the date (the “Effective Date”) on
which all of the parties hereto shall have signed a counterpart hereof (whether
the same or different counterparts) and shall have delivered the same to the
Lender pursuant to Section 11.1.

 

(b) The obligations of Borrower intended to survive hereunder shall so survive
payment in full of the Notes provide, however, the obligations of the Borrower
under Sections 4.7(b), 4.10, 4.12, 4.13, and 4.16 hereof shall survive for
ninety (90) days after the payment in full of the Notes after the Final Maturity
Date. All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement, the other Credit
Documents, and such other agreements and documents, the making of the Loans
hereunder, and the execution and delivery of the Notes.

 

Section 11.11 Severability. In case any provision in or obligation under this
Agreement or the other Credit Documents shall be invalid, illegal or
unenforceable, in whole or in part, in any jurisdiction, the validity,

 

44



--------------------------------------------------------------------------------

legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

Section 11.12 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitation of, another covenant, shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 11.13 Change in Accounting Principles, Fiscal Year or Tax Laws. If (a)
any preparation of the financial statements referred to in Section 7.7 hereafter
occasioned by the promulgation of rules, regulations, pronouncements and
opinions by or required by the Financial Accounting Standards Board or the
American Institute of Certified Public Accounts (or successors thereto or
agencies with similar functions) (other than changes mandated by FASB 106)
result in a material change in the method of calculation of financial covenants,
standards or terms found in this Agreement, (b) there is any change in
Borrower’s fiscal quarter or fiscal year, or (c) there is a material change in
federal tax laws which materially affects any of the Consolidated Companies’
ability to comply with the financial covenants, standards or terms found in this
Agreement, Borrower and the Lender agree to enter into negotiations in order to
amend such provisions so as to equitably reflect such changes with the desired
result that the criteria for evaluating any of the Consolidated Companies,
financial condition shall be the same after such changes as if such changes had
not been made. Unless and until such provisions have been so amended, the
provisions of this Agreement shall govern.

 

Section 11.14 Headlines Descriptive; Entire Arrangement. The headings of the
several sections and subsections of this Agreement are inserted for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

 

Section 11.15 Time is of the Essence. Time is of the essence in interpreting and
performing this Agreement and all other Credit Documents.

 

Section 11.16 Usury. It is the intent of the parties hereto not to violate any
federal or state law, rule or regulation pertaining either to usury or to the
contracting for or charging or collecting of interest, and Borrower and Lender
agree that, should any provision of this Agreement or of the Notes, or any act
performed hereunder or thereunder, violate any such law, rule or regulation,
then the excess of interest contracted for or charged or collected over the
maximum lawful rate of interest shall be applied to the outstanding principal
indebtedness due to Lender by Borrower under this Agreement.

 

Section 11.17 Construction. Should any provision of this Agreement require
judicial interpretation, the parties hereto agree that the court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be more strictly construed against the party who itself or
through its agents prepared the same, it being agreed that Borrower, Lender,
Lender and their respective agents have participated in the preparation hereof.

 

Section 11.18 No Incorporation into Note. This Agreement is expressly not
incorporated by reference into the Note.

 

Section 11.19 Amendment and Restatement of Initial Loan Agreement. This
Agreement amends and restates and supersedes in its entirety the Initial Loan
Agreement and, accordingly, this Agreement governs and sets forth the
relationship between the Borrower and the Lender with respect to the Loans.

 

Section 11.20 Entire Agreement. This Agreement, the other Credit Documents, and
the agreements and documents required to be delivered pursuant to the terms of
this Agreement constitute the entire agreement among the parties hereto and
thereto regarding the subject matters hereof and thereof and supersede all prior
agreements, representations and understandings related to such subject matters.

 

Signature Page Follows

 

45



--------------------------------------------------------------------------------

SIGNATURE PAGE TO REVOLVING LOAN AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

        BORROWER:                   BROWN & BROWN, INC. Address for Notices:    
  By:   /s/ CORY T. WALKER          

--------------------------------------------------------------------------------

220 South Ridgewood Avenue

         

Cory T. Walker,

Vice President, Treasurer and Chief Financial Officer

Daytona Beach, Florida 23115-2412

Attention: Cory T. Walker

Telephone No.: (386) 239-7250

Telecopy No.: (386) 239-7252

 

With a copy to:

 

Laurel L. Grammig

General Counsel

BROWN & BROWN, INC.

401 East Jackson Street

Suite 1700

Tampa, Florida 33602

Telephone No.: (813) 222-4277

Telecopy No.: (813) 222-4464

                    LENDER:                   SUNTRUST BANK Address for Notices:
      By:   /s/ EDWARD WOOTEN          

--------------------------------------------------------------------------------

SunTrust Bank

         

Edward Wooten,

Director

Mail Code FL-Orlando-1106

200 South Orange Avenue

Tower 10

Orlando, FL 32801

Telephone: (407) 237-6855

Telecopy: (407) 237-4076

           

 

46